        Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 1 of 95 PageID #:67
                          TJNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                                       FILED
                                                                             FEB 06    2019


                                                                                                        t"
                                                                      .'IHSUtlrBfi[Yl8**'
Kiiyana Heath; Andrea Billups-Dryer;                         )
Ralpheal Valentine; Michael A. Skirmont                      )
                    Plaintiffs                                )      CASE   NO:   1:19-cv-00040
             V                                                )
CITY OF MARKHAM A Municipal Corporation,                     )      Judge Virginia M Kendall
MARKHAM POLICE DEPARTMENT;                                   )    Magistrate Judge Michael T. Mason
ROGER AGPAWA.; ROGER AGPAWA MAYOR OF                         )
MARKHAM; ROGER AGPAWA FIRE CHIEF OF                          )
THE CITY OF COUNTRY CLUB HILLS;                               )     FIRST AMENDED
WILLIAM LAWRENCE; STEVEN R. MILLER;                           )     CoMPLAINT FOR VIOLATTON
MICHELLE BROUGHTON FOIINTAIN; DEMARUS                         )     OF CONSTITUTIONAL RIGHTS
ROGERS; COOK COUNTY BOARD UP; AND DOES                        )
 1-lOO INCLUSIVE             TfiC                             )
                                                              )
                    Defendants                                )




   FIRST AMENDED COMPLAINT FOR VIOLATION OF CONSTITUTIONAL RIGHTS


   COMES NOW, Kiiyana Heath, Andrea Billups-Dryer, Ralpheal Valentine and Michael A.
Skirmont all individuals (hereinafter collectively referred to as ("Plaintiffs") by and through their
attorneys, hereby files First Amended Action, which Amends by total substitution the first Complaint
filed on January 3, 2019. Plaintiffs complain and allege against the City of Markham, Markham Police
Department, City of County Club Hills, Roger Agpawa, Mayor Roger Agpawa of City of Markham,
Fire Chief Roger Agpawa of County Club Hills, City Attorney Steven R. Miller for City of Markham,
Attomey Steven R. Miller, City Attorney Michelle Broughton Fountain for City of Markham, Attorney
Michelle Broughton Fountain, Cook County Board Up Company, Demarus Rogers -Code
Enforcement Officer for the City of Markham and Demarus Rogers inclusive (hereinafter
"Defendants"), as follows:
     Case: 1:L9-cv-00040
     Case: 1:19-cv-00040 Document #: I11Filed:
                         Document #:     Filed:OLlO
                                                02/06/19 Page1 2ofof1 95
                                                    lLg Page             PageID
                                                                      PagelD    #:68
                                                                             #:64

                          UNITED STATES DISTRICT COURT
           FOR   TIm Northern District of Illinois - CM/ECF LfyE, Yer 6.2.2
                                     Eastern Division


Kiiyana Heath, et al.
                                 Plaintiff,
v.                                                  Case   No.:l9-cv-00040
                                                                  I   :

                                                    Honorable Virginia M. Kendall
City Of Markham, et al.
                                 Defendant.



                  NOTICE OF MANDATORY INITIAL DISCOVERY

The Court is participating in the Mandatory Initial Discovery Pilot (MIDP). The key
features and deadlines are set forth in this Notice which includes a link to the (MIDP)
Standing Order and a Checklist for use by the parties. In cases subject to the pilot, all
parties must respond to the mandatory initial discovery requests set forth in the Standing
Order before initiating any further discovery in this case. Please note: The discovery
obligations in the Standing Order supersede the disclosures required by Rule 26(a)(1).
Any party seeking affirmative relief must serve a copy of the following documents
(Notice of Mandatory Initial Discovery and the Standing Order) on each new party when
the Complaint, Counterclaim, Crossclaim, or Third-Party Complaint is served.
     Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 3 of 95 PageID #:69



                                             THE PARTIES


l.   Kiiyana Heath, Andrea Billups-Dryer, Ralpheal Valentine and Michael A. Skirmont
     (hereinafter sometimes referred to as "Plaintiffs") is and was at all times relevant hereto   ,


     residents and citizens of the State of Illinois.
2.   City of Markham is a Municipal Corporation (hereinafter also, referred to as "Defendant") is
     and was at all times relevant hereto, an Illinois Corporation, having its principal place    of
     business in Markham, and qualified and registered to do business in the State of Illinois,

     and

3.   City of Markham Police Department is a Municipal Corporation (hereinafter also, referred to
     as "Defendant") is and was at all times relevant hereto, an   Illinois Corporation, having its
     principal place of business in Markham, and qualified and registered to so business in the State
     of Illinois,
     and

4.   Mayor Roger Agpawa, for City of Markham is informed and believes, and thereon alleges that
     Roger Agpawa     is   the Mayor for the City of Markham and is currently employed by the City of
     Markham as Mayor (hereinafter also, referred to as "Defendant") is and was at all times
     relevant hereto, an Illinois resident and Markham City employee,

     and

5. Fire Chief Roger Agpawa,         for City of County Club Hills is informed and believes, and
     thereon alleges that Roger Agpawa was the Fire Chief for the City of Country Club Hills on
     initiating of this complaint and was employed by the City of Country Club Hills as Fire Chief
     (hereinafter also, referred to as "Defendant") is and was at all times relevant hereto, a Illinois

     resident and former City of Country Club Hills employee

     and

6.   Cook County Board Up Company (hereinafter also, referred to as "Defendant") is and was at
     all times relevant hereto, and Illinois Corporation, having its principal place of business in the
     Midlothian, Illinois and qualified and registered to do business in the State of Illinois.
     and

7.   Roger Agpawa (hereinafter also, referred to as "Defendant") is informed and believes, and
     thereon alleges that Roger Agpawa is an individual and is at all times relevant hereto, a resident
     and citizen of the State of Illinois,

     and

8.   Director of Housing , for the City of Markham, William Lawrence is informed and believes,
     and thereon alleges    William Lawrence is currently employed by the City of Markham         as
      Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 4 of 95 PageID #:70
      Director of Housing (hereinafter also, referred to as "Defendant") is and was at all times
      relevant hereto, and Illinois resident and Markham City employee,
      and

9.    William Lawrence (hereinafter also, referred to as "Defendant") is informed and believes, and
      thereon alleges that William Lawrence is an individual and is at all times relevant hereto, a
      resident and citizen of the State of Illinois,
      and

10.   City Attomey, City of Markham , Steven R. Miller is informed and believes, and thereon
      alleges that Steven R.    Miller   is currently employed by the City of Markham as City Attorney
      (hereinafter also, referred to as "Defendant") is and was at all times relevant hereto, and Illinois

      resident and Markham City employee,
      and

11. Steven        R. Miller(hereinafter also, referred to as "Defendant") is informed and believes, and
      thereon alleges that Steven R,      Miller is an attomey   licensed to practice law in the State of

      Illinois an individual and is at all times relevant hereto, a resident and citizen of the State of
      Illinois,
      and

      City Attorney, City of Markham, Michelle Broughton-Fountain is informed and believes, and
      thereon alleges that Michelle Broughton-Fountain is currently employed by the City            of
      Markham as City Attomey (hereinafter also, referred to as "Defendant") is and was at all times
      relevant hereto, and Illinois resident and Markham City employee,
      and

      Michelle Broughton-Fountain (hereinafter also, referred to as "Defendant") is informed and
      believes, and thereon alleges that Michelle Broughton-Fountain is an attorney licensed to
      practice law in the State   of Illinois an individual and is at all times relevant   hereto, a resident

      and citizen of the State of Illinois,

      and

14.   City of Markham Code Enforcement Officer Demarus Rogers is informed and believes, and
      thereon alleges that Demarus Rogers is currently employed by the City of Markham as Code
      Enforcement Officer (hereinafter also, referred to as "Defendant") is and was at all times
      relevant hereto, and Illinois resident and Markham City employee an individual and is at all

      times relevant hereto, a resident and citizen of the State of Illinois,
      and

15. Demarus Rogers (hereinafter also, referred to as "Defendant") is informed and believes, and
      thereon alleges that Demarus Rogers is an attorney licensed to practice law in the State of
      Illinois an individual and is at all times relevant hereto, a resident and citizen of the State of
      Illinois,
           Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 5 of 95 PageID #:71
           And
    16. The true names and capacities rather individual, corporate, associate, or otherwise, of
           Defendants:
           I.      City of Markham a Municipal Corporation
           II.    City of Markham Police Department
           m.      Mayor for the City of Markham, Roger Agpawa
           IV.    Fire Chief for the City of Country Club Hills, Roger Agpawa (between September 6,
                  2018- October 3,2018.
           V.     Cook County Board Up Company
           VI.    City Attorney for the City of Markham, Steven R. Miller
           VII.   City Attorney for the City of Markham, Michelle Broughton-Fountain
           VIIL   Director of Housing for the City of Markham, William Lawrence
           IX.    Code Enforcement Officer for City of Markham, Demarus Rogers
           X.     Roger Agpawa
           XI.    Steven R.   Miller
           XU.    Michelle Broughton
           XIIL   William Lawrence
           XIV.   Demarus Rogers


Defendants (hereinafter to be known all collectively as "Defendants") including without limitation, any
employer, franchisor, or owner dlblathereof, not currently known and therefore not yet named herein,
are unknown to      Plaintifl who therefore   sues and by such   fictitious names. Plaintiff is informed and
responsible in some manner for the events and occurrences referred to in this Complaint, and/or owes
money to the Plaintiffs and/or may be affiliated with Congregation. Plaintiff        will   ask leave of the

subject matter of this lawsuit occurred in the County of Cook in the State of Illinois.


Plaintiff does not know the true names, capacities, or basis for liability of Defendants sued herein           as

Does   1   through 100, inclusive, as each fictitiously named Defendant is in some manner liable to Plaintiff,
and attempts to claim some right, title, or interest in the Property. Plaintiff   will   amend this Complaint to

allege their true names and capacities when ascertained. Plaintiff is informed and believes, and therefore

alleges, that at all relevant times mentioned       in this Complaint, each of the named Defendants are
responsible in some manner for the injuries and damages to Plaintiff so alleged and that such injuries
and damages were proximately caused by such Defendants, and each of them.

Plaintiff is informed and believes, and thereon alleges, that at all times herein mentioned, each of the
Defendants were the agents, employees, licenses, sub-licenses, contractors, sub-contractors, servants,
sub-servants and/or the joint-venturers, of the remaining Defendants, and each of them, and in doing the
          Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 6 of 95 PageID #:72
it ingr alleged herein below, were acting within the course and scope of such agency, employment and/or
joint venture.


                                  JURISDICTION AND VENUE
    t.   Plaintiffs incorporate the precedingparagraphs of this Complaint      as   though said paragraphs
         were fully stated set forth at this point herein.

    2.   Venue is proper in this District because the incidents that is subject matter of this lawsuit
         occurred in the County of Cook. Plaintiffs, who were injured in said, incidents are residents of
         Illinois.
    J.   This action involves:
         a.   Violation and discrimination of the Illinois Fair Housing Act (IFHA)       ,

         b.   Violation and discrimination of the Disability Discrimination Act (DDA),
         c.   Violation and discrimination of the Illinois Human Rights Act (IHRA).


    4.   This action also, involves the violation of the Plaintiffs Constitutional Rights which include
         but not limited to:

         a.    Fourth Amendment,
         b.    Fifth Amendment,
         c.    Fourteenth Amendment


    5.    This action also, involves the violation of plaintiff s civil rights as protected by the
         constitution and laws of the United States under which include but not limited to     :



         a.    42 U.S.C. Section 1983,
         b.    42 U.S.C Section 1985.
    6.    The court has jurisdiction under 28 U.S.C. Section 1343.
    7.     VIOLATIONS OF THE RICO ACT


                                                   EVENTS
    t. On January 3,2019 Plaintiff s filed their Petition for Temporary Restraining Order, Preliminary
         Injunction and Declaratory Relief and COMPLAINT for Violation of Constitutional Rights.
    2.   On January 3, 2019 the Clerk of Court issued Summons to Defendants.
    J.   On January 4,2019 the Court issued NOTICE TO THE PARTIES Discovery Pilot Program.
    4.   On January 4,2019 the Summons and Complaints were filed with the Cook County Sheriff for
         Service to Defendants.
    5.   On January 9,2019 Minute entry before the Honorable Virginia M. Kendall informing
         Plaintiffs that every Motion needs to be noticed up for Date, and all Defendants need to be
         notified. Plaintiff s Temporary Restraining Order is Stricken.
          Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 7 of 95 PageID #:73
   6.     On January 22, 2019 and January 23,2019 all Summons and Complaints were served on
          Defendants by the Cook County Sheriff Department.
   7.     On February 6,2019 Plaintiff filed their FIRST Amended Action amending by total
          substitution the First Complaint Filed on January 3,2019.
    8.    On February 6,2019 Plaintiff added Defendants, Cook County Board Up, Roger Agpawa Fire
          Chief of Country Club Hills, Demarus Rogers - Enforcement Officer for the City of Markham.




                                              A.INTRODUCTION


On September 1,2018 Michael A. Skirmont registered owner, designated Kiiyana Heath as his
authorized agent for the property located at 16625 Hillcrest Drive Markham I160428, by way                of Illinois
Statutory Short Form Power of Attomey.
The POWER OF ATTORNEY was recorded as document number 1836247087 in the official records                           of
COOK County Recorder of Deeds, Markham Illinois on December 30, 2018.
Defendant CITY OF MARKHAM after being made aware that the property was to be use for Low
Income Disabled Individuals and Veterans, caused to be FILED IN COOK County CLERK OF
COURT, Illinois A Petition to Declare Property Abandoned case #2018M6012211, alleging that the
property has delinquent taxes for two or more years. Furthermore, they stated in their complaint the
property is unoccupied by persons legally in possession. They also, have claimed that Officials of the
City of Markham have inspected the aforesaid premises. By way of this purported inspection they
claimed to have determined that the building is unsafe, dangerous, a public hazard and nuisance.
Defendants have purported that the         Plaintiff   has been in violation of the   Illinois municipal code Section
I 1-3 1- I et seq., . Contrary too and    in violation of many sections of the municipal Code for the City of
Markham. They also, contend that the Plaintiffs have permitted the building to remain in constant
disrepair, causing the building to become a menace to public health, safety, and public welfare. The
plaintiff presented properly notarized Power of Attorney used to identify property ownership proving
secured   interest. This document was presented to the Housing Director William Lawrence which was
then forwarded to Attorney Steven R. Miller, Markham City             Attorney. Defendants requested the Court
for Judicial Deed by filing a Petition to Declare Property abandoned. While at the same time they knew
or should have known that the Plaintiffls had secured interest in property and the property was not
abandoned as they claim.

Defendants, and each of them, intend to confiscate Plaintiff s property by way of Judicial Deed, through
a conspired scheme in collusion with all named defendants attempting to illegally obstruct the legal
possession of   Plaintiff   s   property and block the intended use for Housing Disabled Veteran's.


                                   B. GENERAL ALLEGATIONS OF FACT
        Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 8 of 95 PageID #:74

t. On August 10,2018 Angelic Home of Hope,         a   non-for-profit organization petitioned the Courts for
     temporary possession of property located at 16625 Hillcrest Drive Markham I160428. The property
     was posted with a notice that the property would be used to house Low Income Disabled
     Individuals and Veterans.
2.   On or about September 1,2018 Michael A. Skirmont signed his property and interest over by way
     of Power of Attorney granting Kiiyana Heath Power of Attorney for the property located at 16625
     Hillcrest Drive Markham Il60428, PROPERTY INDEX NUMBER 28-23-427-037-0000. The
     Power of Attomey from Michael A. Skirmont appointed Kiiyana Heath Power Of Attomey over
     his property located at 16625 Hillcrest Drive Markham      Il   60428 which was legally signed by

     Michael A. Skirmont and notarizedby Andrea Billups. (SEE EXHIBIT A-Affidavit of Andrea
     Billups Dryer).
a
J.   September 1,2018 and at all times relevant to this action, Kiiyana Heath has had Power        of
     Attomey and Deeded the property by way of Quit Claim Deed to Andrea Billups-Dryer and
     Ralpheal Valentine for the Property located at 16625 Hillcrest Drive Markham        Illinois 60428.
4.   On or about September 3, 2018 Kiiyana hired workers who began preventive maintenance on the
     home. The workers began to cut the lawn, perform lawn maintenance on the 3-4 foot weeds and
     grass in the back of the house. Sweep and clean the front of the house,     pull up old carpet, paint,
     and clean old garbage from the basement. In an effort to prepare the house for occupancy by

     Angelic Home of Hope a Non For-Profit Organization dedicated to the welfare of Disabled
     Veterans which in turn would be used to house Low Income Disabled People and Veterans.
5.   On or about September 3, 2018 the City of Markham informed Andrea that there were $1200
     owed for grass maintenance administration fees and water billing that had accumulated and these
     fees would need to be paid before transfer of ownership could be attained.

     On or about September 4,2018, Andrea Billups-Dryer and Ralpheal Valentine were cleaning the
     front yard at the property located atl6625 Hillcrest Drive Markham       Illinois 60428 when a total of
     three Markham police cars arrived on the scene the officers informed Andrea that a neighbor

     called and reported suspicious activity. Andrea informed the police officers that they had
     paperwork which allowed them to be on the property and informed a female officer that they were

     cleaning the yard preparing the property to House Disabled Veterans.
7.   On or about September 6,2018 Kiiyana Heath hired Kenneth McDonald, Calvin Riles and
     Ralpheal Valentine assisted in cleaning the interior of the property located atl6625 Hillcrest Drive

     Markham Illinois 60428. At approx. 4:30 PM five Markham police cars arrived at the property
     along   with a gentleman in a Country Club Hills Fire Truck, wearing a Country Club Hills Fire
     Department uniform , who later identified himself as Fire Chief Roger Agpawa. The Police
     Officers along with Roger Agpawa walked up to the property, knocked on the door the officers
     accused the men of being squatters and forced the three men to come out of the house. Then the
         Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 9 of 95 PageID #:75
     officers entered into the property and searched the house. Agpawa was involved and gave the
     police orders as though he had interest in the property, or authority as Fire Chief of County Club
     Hills. Fire Chief Agpawa then instructed the City of Markham Police officers to remove Plaintiff           s


     Notice Posted by Angelic Home of Hope, a non-for-profit organization, noticing the community
     of the future plans for the property. Which was to provide affordable housing for Disabled
     Veterans, the officers followed Agpawa instructions and removed the notice posted. Roger
     Agpawa claimed, what Angelic Home of Hope was trying to do is not going to work in his
     neighborhood or right down the street from his house indicating he lived nearby. The Police
     officers then forced the three workers to stop making improvements to the property and stop
     cleaning and leave the property stating that they did not have a right to be there.       It is believed
     that the officers #590 S. Crawford, #584 C. Wright, #426, D. Walker and #572 Derrick Singleton,

      forced the accused three men of trespassing again and forced them to leave the premises or be

     arrested and charged with trespassing. (SEE GROUP               EXHIBIT B-Affidavit of Ralpheal
     Valentine, Kenneth McDonald and Calvin Riles).
8.    September 6,2018 Andrea saw the Country Club             Hills Fire Chief Agpawa drive by her address at
     4136 Lakeview Drive Country Club Hills ll60478, he did not stop. Andrea immediately took her
     paperwork, was able to catch up with Country Club Hills Fire Chief Agpawa in her car and

      offered Country Club Hills Fire Chief Agpawa the opportunity to see the paperwork which gave
      Plaintiffs authority to be in the property located at 16625 Hillcrest Drive Markham Il 60428 in an
      honest effort to resolve this issue. Fire Chief Agpawa declined to look at the paperwork and told

      Andrea that she needed to take the papers to the Markham Building Department and let them see
     the papers, so that we may be allowed back into the property.

9.    September 7,2018 an employee from the City of Markham Building Department, requested that

      the Cook County Board Up company provide a service to board up all the windows and doors at

     the property, effectively locking   Plaintiff   s out   of the property.
10. On or about Monday September 10, 201 8 Andrea and Kiiyana took a copy of the Power                of
     Attorney to the Building Department where they met with the Director of Housing, William
      Lawrence. Lawrence told them even though they brought in a Power of Attorney proving secured
      interest, there still is a legal issue. Lawrence said he would forward the Power of Attorney to the
      City Attorney, Mr. Steven Miller which would need to be approved before anyone would be
      allowed back on the premises. He informed Andrea            if anyone is caught on the property, they
      would be arrested. (SEE EXHIBIT C- Affidavit of Kiiyana Heath).
11   . September 10, 2018   Andrea took a copy the Power of Attorney to the City of Markham Police
      Department and requested that they stop coming to the property harassing the workers.
12. Monday September 10,2018 Andrea ordered a dumpster to get the garbage cleaned up that the

      workers had removed out of the house.
     Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 10 of 95 PageID #:76
                                               William Lawrence, a Markham Police Officer
13. Also, on September 10,2018 the Housing Director,

   believed to be the Police Chief, and another unknown individual pulled up and began to walk
   around the property. They walked around the rear of the property while Andrea explained that

   they did not have a right to board up the property. Andrea told Mr. Lawrence again, that they were
   tired of being harassed and intimidated for trying to provide housing for Disabled Veterans. They
   did not respond and then the three men left.
14. Also, on September 10, 2018 a man pulled up from a board up service, he apologized but stated he

   was sent back out to board up the garage door.

15. Monday September 10, 2018 Kiiyana Heath requested her Private counsel Roger Shannon to

   assist her, and to contact the   City of Markham Attorney, Steven Miller at708-799-5454 to help
   her gain access to her property.
16. September 10,   2018 Mr. Shannon called Attomey Miller and Miller informed Mr. Shannon that
   he would look over the Power of Attorney and get back to him to let him know      if   and when the

   Plaintiffs would be allowed back in the property. (SEE Exhibit D- Affidavit of Roger Shannon).
17. On or about September 12,2018 there was a dumpster delivered to the property to remove the

   trash from outside of the house.

18. On or about September l2th,Lawrence then complained that the dumpster needed to be removed
   and the garbage around the dumpster was a problem.

19. September 13, 2018 Attomey       Miller approved the Power of Attorney allowing re-entry to the
   property.

20. Mr. Shannon called Attorney Steven Miller again September 14,2018 informing him that the City
   has boarded the doors and windows to the property and requesting the boards be removed.

   Attorney Miller said he would call the City of Markham to have the City remove the boards.
21. Monday September     17   ,2018 Roger Shannon called Attorney Miller again requesting the boards
   to be removed, he said he would call the City of Markham again to request the boards be removed.
22.Monday September l7'h, the boards had been removed. However, there was damage to the
   property, the windows were broken, there were dents and holes in the window frames and siding,
   where the boards were torn off, there were nails sticking in the siding, the Roth Iron Security Door
   on the rear basement door was missing. The lock on the front security door had been pried off,

   leaving a large mangled hole in the door where the lock had been, and all of the boards were left
   scattered around the property.    (EXHIBIT E-Pictures).
23. September 17th Kiiyana again requested Mr.      Shannon contact Attomey   Miller to inform him of
   the damage to the property and request compensation.
24. On or about September 18, 2018 a City of Markham employee came out and wrote yet another
   ticket for the garbage and boards that they themselves left behind.
25. On September 18, 2018 Plaintiffs requested Roger Shannon call the City Attorney, to inform
   him of the damage that occurred to the house when the boards were removed from the house.
         Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 11 of 95 PageID #:77
                                                                    if it would be possible for
       Roger Shannon called Attorney Miller and asked on behalf of Plaintiffs
       the City of Markham to remove the $1200 fines on the house in exchange for the damage caused
       to the property when the boards were removed. Attorney Miller stated he did not know anything
       about the fines, but he did not believe that it would be possible to waive the fines for damage

       caused to the property.

26. September 18, 2018, Andrea called to have the dumpster removed after a complaint from Director
       Lawrence, stating that they would get more fines if the dumpster is not removed.
27 .   On September 19,2018 dumpster was removed from the property.
28. On September 25, 2018 in a not so strange incident Country Club Hills Fire Chief Roger
       Agpawa, had been now been sworn in as the new Mayor of the City of Markham.
29. On Friday October 12,2018 Andrea and her husband Charles saw and congratulated Agpawa on

       taking office and Andrea mentioned to him that the property on 16625 Hillcrest in Markham had
       been boarded up and there was damage to the property upon removing the boards. Mayor

       Agpawa stated he heard what happened and would contact her, stating he would personally take
       care of the situation.

30. On October 23,2018 a City of Markham code enforcement officer wrote yet more tickets on the
       property for a garbage-can that was placed in the front of the house at approx. l1 a.m. This ticket
       would have validity and make sense however, this ticket was written on the designated garbage
       pickup day, before garbage pick-up?. Which in fact was later picked up and removed that same
       day by the Homewood Disposal.

31. Also, on October 23,2018 a ticket written by the same officer, for a car parked in the driveway             of
       the property. The car that had a temporary plate inside the rear window of the car, instead of on

       the rear outside plate holder of the car. The officer said the temporary license plate must be on the

       car and not in the window. Ralpheal immediately removed the plate from the window and put the

       temporary license plate on the rear bumper while the officer continued to write the ticket, the
       officer issued   a   ticket, even after seeing the issue was rectified. Ralpheal explained to the City
       officer that the garbage man was coming, and it was garbage day, and he asked the officer why he
       left a ticket for garbage-can being on the curb, but the officer did not respond.
32. On October 24,2018, Andrea complained to the Mayors Assistant Ernestina and was directed to

       go downstairs and speak with the Director of Housing William Lawrence.

33. On October 24,2018 Andrea met with Director Lawrence about the damage caused to the
       property caused by the city having the property boarded up, and the tickets issued on property.

34. On October 24,2018 Andrea had              a meeting   with Mayor Agpawa, in his office at City Hall where
       it was explained to him that the property was not abandoned, and once again informing him of the
       future plans and use of the property for housing Disabled Veterans she also, explained the
       property damage caused by the illegal broad-up and Police Search.
      Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 12 of 95 PageID #:78
35. On October 26,20L8, Mayor Agpawa retaliated against Plaintiffs, having Michelle Broughton-
   Fountain file a Petition in Markham Court House; City of Markham v. Michael A. Skirmont,
   Argent Mortgage Company LLC, Kilyana Heath, unknown owners, unknown occupants, and non-
   record claimants. This Petition was filed to Declare Property abandoned in 6th District Markham

   Court House, case # 20186012211 for the property requesting a Judicial Deed be issued to the
   City of Markham. (SEE EXHIBIT F- Summons and Petition to declare property abandoned).
36. On or about October 30, 2018, after the City of Markham had already given permission to the
   Plaintiffs   assess   to the premises allowing them to make repairs. A City employee came out and
   posted an orange sticker on the front window of the property for Non-occupancy, while Ralpheal

   Valentine was inside the premises working, painting, and making repairs to the house.
37. On November 20,2018 another City of Markham employee came out to the property at 16625
   Hillcrest Drive Markham I160428 and wrote two tickets. Ticket number 814623 a $500 ticket at
   4:45 PM, for Theft of City Services, stating the water was turned on Illegally and ticket # 814624,
   a $500   ticket at 4:55 PM for No water service stating property has no water service.
38. On November 27,2018 Charles Dryer submitted a FOIA request to the City of Markham
   requesting all tickets and fines related to the property located at 16625 Hillcrest Markham Il.
39. On November 30, 2018 Charles Dryer contacted the City of Markham and spoke with the Director
   of Building Department Mr. William Lawrence. Mr. Lawrence informed Charles of an issue with
   some garbage in the rear of the house and he wanted the people to move     out. Charles informed
   Mr. Lawrence that no one was living in the property.
40. On December 4,2018, Charles Dryer received a}-page email response regarding his FOIA,
   submission stating that there were $1200.00 in water and administration fees. (SEE EXHIBIT G-
   FOIA response).
41. On December 4,201.8 according to the City records, a City of Markham worker filled the hole

   that controls the water with rocks.
42. On December 12,2018 Ralpheal saw a City of Markham Water Department worker sitting in
   front of the house. The worker threatened to call a code enforcement officer, Ralpheal went to the
   store, upon returning to the house five Markham Police cars were at the property. They stated they

   received a complaint that squatters were at the property again.
43. On Thursday December 13,2018 Prior to going to Markham Housing court Andrea stopped by
   the property to take pictures of the corrections and the garbage removed for the 9 a.m. court

   hearing.

44. Also, on December 13th the city of Markham Water Department City employees, dug up the B-
   Box that controls the water to the property, destroying the bushes and damaging the lawn in front
   of the house to discover the reason the water was unable to be completely turned off was because
   it had no stop valve installed.
           Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 13 of 95 PageID #:79
45. On December 13, 2018 Plaintiffs appeared in Markham City Court to address two known
         violations this case was reset to be heard on February 14,2019 due to conflict of interest and 6
         more violations were added to the original compliant to also, be heard February 14,2019. (SEE
         EXHIBIT H- Two Tickets).
46. OnDecember 13th the Adjudicator/Judge ordered that the Plaintiffs submit a FOIA request for the
         violations that are to be addressed on February 14,2019. However, this action by the court
         doesn't make sense because in order to address the City violations, the     City must provide to the
         Plaintiff the violations without FOIA. This action by the court is confusing, directing the Plaintiff
         to FOIA information on violations written on their property before they can be addressed in open
         court is a violation of Standard Procedure according to the City's Own Ordinances. Plaintiffs
         were only made aware of ticket numbers 14306,14307,13911,14088,14087, 14624,14623 and

         citation number 14L02 only the citation numbers, the subject matter involved in the citations was
         denied then Plaintiffs were instructed by the Court that they would have to FOIA any information

         in regards to those same citations for the hearing date set by the Court for February 1.4,201.9,to
         address the citations they issued to the Plaintiff?

47. On December 13,2018, Attomey Michelle Broughton-Fountain was made aware that the property
         at 16625 Hillcrest Drive Markham Il was not abandoned, through Plaintiff s appearance at
         housing court, however she continued to seek an action for Judicial Deed in State court, claiming
         the property at L6625 Hillcrest Markham     Il   60428 to be abandoned.

48. On December 13,2018 Andrea sent Mayor Agpawa a complaint letter via certified mail # 7018
         0360 0001 3872 4912 and cc: a copy to the City Attorney, Attorney Steve Miller certified mail #
         7018 0360 0001 3872 4929 and the Director of Housing William Lawrence certified mail # 7018
         0360 0001 3872 4936. (SEE      EXHIBIT I- Letter sent to Agpawa, Miller and Lawrence).
49. On December 19,2018 complaint letters sent on December 13,2018 were delivered.
50. On December 19,2018 Andrea informed Mayor Agpawa's assistant, Ernestina that the violations
         on the Property were corrected.

5   1   . On December 19, 2018    Kiiyana submitted a FOIA request to the City of Markham requesting,
         information relating to any Police reports and complaints for 16625 Hillcrest Markham.
52. On December 19,         2018 Andrea Dryer submitted        a   FOIA to the City of Markham requesting
         information related to the report on the findings of the B-Box dig and the water meter readings,
        both were for a specific period of time. (SEE EXHIBIT J-FOIA sent from Andrea and
         Kiiyana). As of January 3,2019, Kiiyana and Andrea had not received a response for the FOIA
        requests sent.

53. December 20,2018, the day after Mayor Agpawa received, Andrea's                 letter, at 12:32 PM the City
        of Markham Attorney, Michelle Broughton-Fountain filed a Motion to Add aParty, that added
        Andrea Dryer as a Respondent in the State Case to Declare the property abandoned and for
      Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 14 of 95 PageID #:80
   Andrea to be served by Special Process Server, she also added the Non For-Profit Organization
   Angelic Home of Hope. (SEE EXHIBIT K- Affidavit).
54. December 26,2018 Andrea received the Motion filed by Attomey Fountain to add her as a
   Plaintiff to the Civil Housing case.
55. On December 26,2018 at approximately 3:00 P.M. Andrea and Mr. Shannon went into the City
   of Markham Housing Department to request the amount necessary to pay fees and fines on the
   property at 16625 Hillcrest Markham I160428. They were informed that in order to obtain that

   information a FOIA request would have to submitted.
56. December 26,2019 while at City Hall requesting Fines and Fees, Demarus Rogers a City        of
   Markham Code enforcement Officer informed Andrea and Roger Shannon that the property at
   16625 Hillcrest Dr. Markham was being handled personally by the Mayor and he was directed not

   to release any information regarding that property. Demarus stated that this situation was above
   his paygrade. (SEE Exhibit D Refer back- Affidavit of Roger Shannon).
57. December 26,2018 Andrea and Shannon visited the Housing Department to request a transfer
   stamp and was denied pursuant to court fee and fines. Andrea Billups-Dryer and Ralpheal

   Valentine currently holds an unrecorded Deed for the property at 16625 Hillcrest Drive Markham
   ll60428, which cannot be recorded until all fines and fees    are paid.

58. January 2,2019 Mr. Shannon called Attorney Miller's office again looking for the amount needed
   to pay the fines at 16625 Hillcrest Dr. Markham    Il 60428 no information was released.
59. January 2,2019 Andrea called the City of Markham Clerk's office to request the FOIA

   information and spoke to the Clerk who told her that the rules of procedure had recently been
   changed and that FOIA requests submitted by Andrea Dryer, Kiiyana Heath and Ralpheal

   Valentine are being handled by the Mayor and the Mayors Office personally.
60. January 3,2019 Andrea while at City Hall saw Mayor Agpawa by the elevator and he informed
   her that he had received the FOIA request dated December 19, 2018 and       it would be responded to
   by City Attorneys.
61. On January 4,2019 Ralpheal Valentine submitted      a   FOIA request to the City of Markham
   requesting any and all fees and fines associated with the property located at 16625 Hillcrest Drive
   Markham   Il   60428 including the breakdown of all fees and fines needing to be paid in order to
   obtain an occupancy inspection and restore water services at the same address, no response
   received. (SEE    EXHIBIT L-FOIA request)
62. On January 4,2019 Andrea sent Attomey Michelle Broughton- Fountain a letter via certified mail
   #7018 0360 0001 3872 4899 establishing the status of the property. (SEE EXHIBIT M-LETTER).
63. On January 7,2019 the letter was delivered to Michele Broughton Fountain
64. On Jan 8, 2019 the City of Markham responded to Kiiyana's FOIA request dated December 19,
   2018, requesting any and all police reports, or police records, complaints, police tickets relating to
           Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 15 of 95 PageID #:81
      16625 Hillcrest Drive Markham for the period of January 2015, thru December 19, 2018. This

      request was granted in part and denied in part. (SEE      EXHIBIT N- FOIA RESPONSE)
65. On Jan 8, 2019 the City of Markham responded to Andrea's FOIA request dated December 19,
      2}lS,requesting meter readings and B-Box dig report. The request was Granted in part and
      Denied in Part. SEE     EXHIBIT O- FOIA RESPONSE)
66. On or about January 9,2019 Andrea inquired in the Markham Public Works Department as to
      what Company boarded the property up at 16625 Hillcrest Drive, Markham           Il   60428 and the

      employee informed her that the Cook County Board Up boarded the property up and removed the
      boards. The female employee provided a name and phone number for the company to Cook

      County Board Up.
67. On or about January 9,2019, Andrea called Cook County Board Up and spoke with a female, who
      identified herself as Jessica. Jessica informed Andrea that they were directed to board the
      property up at 16625 Hillcrest Drive Markham 1160428 by someone from the City of Markham

      Building and Housing Department. Jessica also stated that they boarded the property up on
      September 7,201,8 and removed the boards on September 17,2018.

68. On January 9,2019 Andrea submiued a FOIA request to the City of Markham requesting any and
      all complete inspection reports or permits granted for the property located at 16625 Hillcrest
      Drive Markham      Il 60428 for the period   of January 1, 2000 through January 9, 2019 .
69. On January 9,2019 Kiiyana submitted a FOIA request to the City of Markham requesting any and
      all police reports during January 1,2007 thru January 9,2019 for the property located at 16625
      Hillcrest Markham Illinois. Please provide the report number along with the complete report all
      pages and any amendments or addendums.

70. On January 9, 2019 Ralpheal submitted a FOIA request to the City of Markham requesting:
      1.   Any and all dates that the property at 16625 Hillcrest Markham Il was boarded up
  2. When the boards were removed
  3. The name of the board up company
  4. The phone number of the company that performed the board up
  5. The name of person(s) who authorized the board up and removal
7l.   Jarutary 9, 2019   Kiiyana submitted   a   FOIA to the City of Markham requesting Police reports and
      report numbers for subject property during       llll2007 thru ll9l20l9.
72. On January 16,2019 Kiiyana's January 9,20L9 FOIA request was Denied by Eric S. Blohm FOIA
      Officer stating that there are no records responsive to the January 9,2019 request other than those
      provided in the response to the December 20,201.8 request. Pursuant to 5 ILCS 140/3(9) the
      request is unduly burdensome.

73. On January 16,2019, Andrea's January 9,2019 FOIA request for inspection reports or permits
      was Granted in part and Denied in part by Latrice Merriweather-Pickett, City of Markham FOIA

      Officer. Andrea received 3 pages, in response to her January 9,2019 FOIA request there were
        Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 16 of 95 PageID #:82
      two permits and a permit application dated 8-7-01. The inspection reports were Denied and not
      included. (SEE    EXHIBIT P- FOIA response).
7   4. On January 16,   z}tg Ralpheal received   a response regarding his January 4th,2019   FOIA request
      for fees and fines from Latrice Merriweather (FOIA Officer) stating she attached a response to the
      FOIA request. The response was dated January 16,2019 and it was a Denial of the information
      requested regarding the board up information of the property at 16625 Hillcrest Markham       Il
      60428. There was nothing provided explaining the fees and fines on the property as requested by
      Ralpheal's January 4th FOIA.

75. On January 16,2019 Ralpheal Valentine received a response from his January 9,2019 FOIA from
      Latrice Merriweather-Pickett. Ralpheal's request requesting information regarding the Board up
      Company was denied. (SEE      EXHIBIT Q- FOIA Denial).
76. On January 20,2019 Ralpheal Valentine sent Latrice Merriweather an email informing her that he
      submitted a FOIA request January 4,2019 requesting any and all fees and fines associated with
      the property requesting that she respond to the FOIA that he submitted, informing her that he had

      not received the information. SEE    EXHIBIT R- Email)
77. On January 22,2019 Ralpheal received an email response from Latrice Merriweather, FOIA
      Officer stating she was resending the response for the January   4th   FOIA however the response was
      dated January 16,2019 and it was the same information regarding the board up information, but

      nothing relating to the fees or fines on the property.
78. On January 22,2019 Andrea submitted a FOIA request to the City of Markham requesting any
      and all 911 calls which caused officers to be dispatched   to 16625 Hillcrest Drive Markham Il
      60428 on Sept 6,2018 along     with all officer dash cams and body cams from all officers on call at
      the location of 16625 Hillcrest Drive Markham Illinois 60428 between 3 p.m. andT p.m. on
      September   6,2018.
79. On January 22,2019 at 5:45pm Ralpheal received an email from Latrice Merriweather email
      address Lmerriweather@cityofmarkham.net, stating that she resent the response to the FOIA

      request below. There was no attachment to that email and no response to the FOIA.

80. On Jan23,2019 Roger Shannon called Steven Miller to request the fees for the property at 16625
      Hillcrest Drive Markham 1160428. Shannon also informed Attorney Miller that three officers had
      forced Andrea to leave the Markham City Hall building. Miller informed Shannon that the fees
      would be made available he had assumed that information was already released.
8   L On January 23,2019 Ralpheal emailed Latrice Merriweather two times requesting the fees and
      fines requested via FOIA submission on January 4,2019. With no success.
82. On January 24,2019 Ralpheal submitted a FOIA request for the complete video footage from all

      angels of the front door video camera by the Water Department in Markham City Hall from

      January 22,2019 between 3 p.m. and 5 p.m.
            Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 17 of 95 PageID #:83
83 .   January 26, 2019 at 1 :00 PM Ralpheal emailed Latrice Merriweather requesting the Fees and fines
       for 16625 Hillcrest Dr 60428.
84. January 30,2019 Andrea received a notice of extending time to her FOIA submitted requesting all

       91   I   calls, body cams and dash cams from the incident on September 6, 201 8 from Eric Blohm.
       (SEE EXHIBIT S- Letter)
85. February 1,2019 at           l:00 PM Ralpheal emailed Latrice Merriweather two times requesting the
       Fees and fines     for   16625 Hillcrest Drive 60428.

86. February 1,2019 at           l2:15 PM Ralpheal received an email from Latrice Merriweather regarding
       the      Fees and fines   for   16625 Hillcrest Drive 60428. The email stated            "I   resent the original email

       with the response to the January 4,2019 FOIA request you submitted. The response states you can
       do a Request for Review. Information was provided for you to contact the Public Access
       Counselor (PAC) at the Office of the Attorney General."
87. On or about February 1,2019              Plaintiff   s   filed   a   complaint against Defendants with the Illinois
       Attomey General.
88. February 2,2019 Ralpheal emailed Latrice Merriweather two times requesting the Fees and fines

       for 16625 Hillcrest Drive 60428, explaining to her that Attorney Miller said the fees would be
       released and the Adjudicator for the City ordered us to FOIA the fees.                   .



89. February 2,2019 Andrea submitted a FOIA to the City of Markham requesting any and all

       complete inspection reports for 16625 Hillcrest Drive Markham Il for a specific period of time.
90. February 5,2019 Ralpheal emailed Latrice Merriweather requesting the fines and fees because
       she did not respond to the email sent on February                   2,2019.
91. February 6,2019 Ralpheal emailed Latrice Merriweather requesting the fines and fees for the
       property at 1.6625 Hillcrest Drive Markham Il 60428.(SEE                      EXHIBIT T-AFFIDAVIT)


                                          FIRST CAUSE OF ACTION
                                                             (Fraud)

   1. Plaintiffs repeat and reallege the allegations                       contained   in the preceding     paragraphs   of   this
            Complaint as though said paragraphs were fully set forth herein.
   2.       There is clear and convincing evidence of Fraud committed by the Defendants where material
            representation was made by the Defendants
   3.       There is clear and convincing evidence of Fraud committed by the Defendants when they knew
            or should have known material representations were false
   4.       There is clear and convincing evidence of Fraud committed by the Defendants when they knew
            or should have known the material representations were false, or made a positive or compelling
            assertion without having knowledge of the truth

   5. There is clear and convincing             evidence of Fraud committed by the Defendants when they made
            false material representations with the intent of causing the              plaintiff to act
        Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 18 of 95 PageID #:84
6.      There is clear and convincing evidence of Fraud committed by the Defendants when they caused
        the Plaintiff to act relaying on the Defendants false material representations
7   .   There is clear and convincing evidence of Fraud committed by the Defendants that the plaintiff
        was damaged or suffered injury because of the act or false material representation or and
        representation by the Defendant
                                      SECOND CAUSE OF ACTION
                                   (Intentional Inflection of Emotional Distress)

        1.   Plaintiffs repeat and reallege the allegations contained in the preceding paragraphs of this
             Complaint as though said paragraphs were fully set forth herein.
        2.   There is clear and convincing evidence that actions or conduct of the Defendants were
             extreme or outrageous
        3.   There is clear and convincing evidence that the Defendants acted intentionally and or
             recklessly
        4.   There is clear and convincing evidence that the Defendants actions or conduct caused severe

             emotional distress to the Plaintiffs


                                        THIRD CAUSE OF ACTION
                                               (Discrimination)
        1.   Plaintiffs repeat and reallege the allegations contained in the preceding paragraphs of this
             Complaint as though said paragraphs were fully set forth herein.
        2.   There is clear and convincing evidence that the Defendants discriminated against Plaintiffs
             in violation   of   the Illinois Fair Housing Act (IFHA)
        a
        J.   There is clear and convincing evidence that the Defendants discriminated against Plaintiffs
             in violation of the Disability Discrimination     Act (DDA),
        4.   There is clear and convincing evidence that the Defendants discriminated against Plaintiffs
             in violation of the Illinois Human Rights Act (IHRA).


                                       FOURTH CAUSE OF ACTION
                                    (Violation of Constitutional Secured Rights)
        t. Plaintiffs repeat and reallege the allegations contained in the precedingparagraphs of this
             Complaint as though said paragraphs were fully set forth herein.
        2.   There is clear and convincing evidence that the Defendants violated Plaintiffs Fourth
             Amendment Constitutionally Secured Rights which include but not limited to "The Fourth
             Amendment of the U.S. Constit,ution provides that "[t]he right of the people to be secure in

             their persons, houses, papers, and effects, against unreasonable searches and seizures.
             shall not be violated, and no Warrants shall issue, but upon probable cause, supported by
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 19 of 95 PageID #:85
  Oath or ffirmation, and particularly describing the place to be searched. and the persons
     or things to be seized."
3.   There is clear and convincing evidence that the Defendants violated Plaintiffs Fifth
     Amendment Constitutionally Secured Rights which include but not limited to "No person
     shall be held to answer for a capital, or otherwise infamous crime, unless on a presentment
     or indictment of a Grand Jury, except in cases arising in the land or naval forces, or in the
     Militia, when in actual service in time of War or public danger; nor shall         any person be

     subject   for    the same offence to be twice put in jeopardy of life or limb; nor shall be

     compelled in any criminal case to be a witness against himself, nor be deprived of lfe,
     liberty, or property, without due process of low; nor shall private property be takenfor
     public use, without just compensation. Due process is the legal requirement that the state
     must respect       all legal rights thqt are owed to a person. Due process balances    the power o.f

     law of the land and protects the individual personfrom it. When o government harms a
     person without following the exact course of the law, this constitutes a due process
     violation, which offends the rule of law."


4.   There is clear and convincing evidence that the Defendants violated Plaintiffs Fourteenth
     Amendment Constitutionally Secured Rights which include but not limited to
     "Fourteenth Amendment "No state shall make or enforce any law which shall abridge the

     privileges or immunities of citizens of the UnitedStqtes; nor shall any state deprive any
     person of lfe, liberty, or property, without due process of law; nor deny to any person
     within    its   jurisdiction the equal protection of the laws. Procedural   due process is the

     guarantee of       afair legal process when the government tries to interfere with a person's
     protected interests in life, liberty, or property, and substantive due process is the guarantee
     that the fundamental rights of citizens will not be encroached on by government"


                                  FIFTH CAUSE OF ACTION

                           (Violation of Freedom of Information Request)

     L    Plaintiffs repeat and reallege the allegations contained in the precedingparagraphs of
          this Complaint as though said paragraphs were fully set forth herein.
     2.   There is clear and convincing evidence that the Defendants violated Freedom of
          lnformation Act by not making available to the Plaintiffs requested public information
     3.   There is clear and convincing evidence that the Plaintiffs requested records that
          demonstrated a compelling need and the Defendants violated the Freedom of
          Information Act by not providing the information related to that request
     4.   There is clear and convincing evidence that the Defendants were in noncompliance
          with CiW of Markham Court Order to provide FOIA request to Plaintiffs upon request
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 20 of 95 PageID #:86
      by Plaintiffthereby making the Defendants in violation of the Freedom of Information
           Act in direct violation of City Court Order to provide requested documents to Plaintiff




                                        SIXTH CAUSE OF ACTION
                                           (Civil Rights Violations)


l.   Plaintiffs repeat and reallege the allegations contained in the preceding paragraphs of this
     Complaint as though said paragraphs were fully set forth herein.
2.   There is clear and convincing evidence that the Defendants violated Plaintiffs Civil Rights
     which include but not limited to 42 U.S.C. Section 1983, Civil Rights for depravation of
     Rights " Every personwho under color of any statute, ordinance, regulation, custom, or usage, of any
     State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of the
     United States   or other person within the jurisdiction thereofto the deprivation of any rights,
     privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in
     an action at low, Suit in equity, or other proper proceeding for redress, excepl that in any action
     brought against a judicial    fficer for an act or omission taken in such fficer's judicial   capacity,

     injunctive relief shall not be granted unless a declaratory decree was violated or declaratory relief
     was unavailable. "

3.   There is clear and convincing evidence that the Defendants violated Plaintiffs Civil Rights
     which include but not limited to 42 U.S.C Section 1985. Conspiracy to Interfere with Civil
     Rights    "lf fwo or more persons in any State or Territory conspire or go in disguise on the
     highway or on the premises of another,         for   the purpose of depriving, either directly or
     indirectly, any person or class of persons of the equal protection of the laws, or of equal
     privileges and immunities under the laws; or for the purpose of preventing or hindering the
     constituted authorities of any State or Tenitory from giving or securing to all persons within
     such State   or Teruitory the equal protection of the laws;      ouf two or more persons      conspire

     for   the purpose   of impeding, hindering, obstructing, or defeating, in any monner, the due
     course of justice     in   any State or Teruitory, with intent   to deny to any citizen the equal
     protection of the laws, or to injure him or his property for lawfully enforcing, or attempting
     to en/brce, the right of any person, or class of persons, to the equal protection of the laws."


4.   There is clear and convincing evidence that the Defendants violated Plaintiffs Civil fughts which
     include but not to one or more of the conspirators did, or caused to be done, 'any act in furtherance
     of the object of [the] conspiracy whereby another was'injured in his person or property'or'deprived
     of having and exercising any right or privilege of a citizen of the United States
     Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 21 of 95 PageID #:87
                          SEVENTH CAUSE OF ACTION
                                     (Criminal Damage to Property)
      1.   Plaintiffs repeat and reallege the allegations contained in the preceding paragraphs of this
           Complaint as though said paragraphs were fully set forth herein.
      2.   There is clear and convincing evidence that the Defendants committed criminal damage to
           property or a property crime that typically involves some type of damage to Plaintiffs real estate. It
           is further alleged a crime when the perpetrator does not own the property that they are damaging
           and does not have the permission from the rightful owner. Which include but not limited to

      3.   There is clear and convincing evidence that the Defendants   knowingly damages any property of
           another;

      4.   There is clear and convincing evidence that owner of the property or land damaged NEVER
           consented to the damage.



                                    EIGHTH CAUSE OF ACTION
                                        (Violations of Rico Act)
1.   Plaintiffs repeat and reallege the allegations contained in the preceding paragraphs of this
     Complaint as though said paragraphs were fully set forth herein.
2.   There is clear and convincing evidence that the Defendants committed the conduct of carrying out

     the directions of the Mayor.
3. There is clear and convincing        evidence that the Defendants committed a violation of RICO Act
     by participating in a pattern of racketeering activity by committing at least two acts of racketeering
     activity.
4.   There is clear and convincing evidence that the Defendants acts amount to or pose a threat of
     continued criminal activity.
5. There is clear and convincing       evidence that the Defendants acts are Open-ended continuity does
     not span for a certain period of time. Rather, the racketeering acts include a specific threat of
     repetition extending indefinitely into the future.

6.   There is clear and convincing evidence that the Defendants acts are part of an ongoing entity's

     regular way of doing business.
7.   There is clear and convincing evidence that the enterprise         will still exist and maintain   structure
     without the illegal conduct.


8. There is clear and convincing         evidence that Defendants element        of 'racketeering activity'    is

     extremely broad including Fraud, retaliating against a witness, or victim, Defendants acts were
     committed for the purpose of financial gain.
       Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 22 of 95 PageID #:88
         E. PLAINTIFFS ARE LIKELY TO PREVAIL ON THE MERITS AT TRIAL
92. The Defendants being allowed to declare property abandoned /or issuance of                 a   judicial deed lor any

    fuither transfer of ownership or encumbrance must be enjoined because the evidence elicited
    demonstrates that Plaintiff   will   succeed on the merits   attial. Plaintiff   has successfully alleged seven

    causes of action against Defendants in this case, which include violations of Fraud;

93. Plaintiffs also claims violation of rights that may be protected by the laws of Illinois, such as assault,
    malicious prosecution, conspiracy, conspiracy to commit fraud conspiracy in the procurement of
    fraud and/or any other claims that may be supported by the allegations of this complaint.
94. An actual controversy has arisen and now exists between Plaintiff and Defendants regarding their
    respective rights and duties.
95. Plaintiff contends that Defendants do not have a right to continuously conspire in collusion to
    confiscate property nor do they have a right to maliciously Prosecute Plaintiffs in an attempt to
    deprive them of their property or to obtain a Judicial Deed, by conspiring to steal the property by
    way ofjudicial deed.
96. That defendant's violated Plaintiffs constitutionally secured rights by unreasonable search and
    seizure without a search warrant and without probable cause to believe that evidence of a crime is

    present.

97 . The   defendant's violated laws, of the United States as well as unfair and deceptive business practice
    and committed conspiracy to commit fraud          in an attempt to take Plaintiff      s   property. A judicial
    declaration is necessary and appropriate at this time under all the circumstances so that plaintiffs
    may determine their rights and duties under all applicable Law
98. At the very basis of Plaintiff   s   Complaint, based upon the facts outlined herein and above, Plaintiff
   has alleged and can demonstrate at trial that Defendants through misrepresentation are attempting

   to Declare Plaintiffls real property abandoned and fraudulently seek a Judicial Deed, that the city
   of Markham in fraudulent effort to confiscate Plaintiff s property.


                               DEMAND FOR TRIAL BY JURY

    Plaintiffs hereby demands trial by jury of all issues as triable as a matter of law.

                    6,2019


      rea   Billups-Dryer




      heal Valentine


  Michael A. Skirrhont
          Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 23 of 95 PageID #:89




                                                   PRAYER


WHEREFORE, plaintiff requests judgment as follows:


1.   All enjoining defendants, defendants'   agents, attomeys, and representatives, and all persons acting in

concert or participating with them, causing further damage to the property, harassing, intimidating,
illegally searching and seizure of the property. Defendants attempting to mount unnecessary fines in an
elaborate attempt to declare the property abandoned for the purpose of obtaining a fraudulent Judicial
Deed in an effort to illegally obtain property;
2. A declaration by the court declaring the property NOT abandoned;
3. NOT allowing the issuing of a Judicial Deed to the City of Markham or their agents, employees,
licenses, sub-licenses, contractors   or   sub-contractors, lawfully or unlawfully as may or not be required

by law;
3. Costs of suit; and

4. Damages to compensate for all bodily harm, emotional harm, pain and suffering, loss of income, loss
of enjoyment of life, property damage and any other injuries inflicted by defendant;
5. Punitive damages against Defendants; and

6.    Such injunctive, dilatory, or other relief as may be appropriate, including Attorney's fees and
reasonable expenses as authorized by 42 U.S.C.       $   1988.

Any further relief that the court may deem just and equitable.




     Michael A. Skirmont
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 24 of 95 PageID #:90
            Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 25 of 95 PageID #:91

                          Arr!pav-tr


           l, Andrea Sillups, a citizen of the United   States and the State ef llllnois over the age of 21 years,
           and being first duly swom on oath, deposes and says that the facts stated
                                                                                     therein are true and
           correct to the best of her knowledge and believes them to be true and admissible
                                                                                             as evidence in a
           court of law, and stated herein:



           1' I was the witness and Notary who Notarized the original lllinois Statutory Short Form Fower of
              Attorney of Property for Michael A. Skirmont,       as he designated Kiilrana Fleath as his Egent
              granting her powers of Attorney over his property Located at 16625
                                                                                 Hillcrest Drive Markham
              lllinois,50428.




           FURTHER AFFIANT SAYETH NAUGHT




State of   Illinois i
                      )   ss:         NOTARY ACKNOWI,EDGMENT
County of    Cook     )



$n ,2,ffih, D-? ,:               *, z0r* before m*,t'tfiD;'lfrf L)(./)t_.@.!
                                                        elotary Public)
Personally apparedAndrea Billups, who provd to me on ttre basis of satisfactory
                                                                                  evidence to be the
per$or whose ftme is subscribed to the within insnrment aad ackilowledged
                                                                            to me that he executed the
same in his authorized capacity, and that by his signahre on the insfumEnt
                                                                           &e person or entity upon behatf
of which the person scte{ executed the instrument.

 I certify under PENALTY oF PERruRY under the Laws of rhe Stare *f Illinois that
                                                                                 the foregoing
Paragraph is tnre and correct.

 WITNESS my hand and official seal.

                                                                                                   OTRCMLSzu
                                                                                                HADIZAT OLAGUNJU
                                                   Signature                                I,IOTARY PUBUC. $T



                                        /i
  My commission Expire          , 94 / tlel
         Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 26 of 95 PageID #:92

                                    AFFIDAVIT OF AN DREA BILLU PS



l, Andrea Billups., a citizen of the United States and the State of lllinois over the age of 21 years, and
being first duly sworn on oath, deposes and says that the facts stated therein are true and correct to
the best of my knowledge and believes Under penalties as provided by law pursuant to section 1-109
of the code of civil procedure, the undersigned certifies that the statements set forth in this
instrument are true and correct, except as to matters therein stated to be on information and belief
and as to such matters the undersigned certifiei as aforesaid that he verily believes the same to be
true735       ILCS   5/1-109, them to be true and admissible as evidence in court of law, and stated herein:

    1, I Andrea Billups Dryer requested assistance   of Mayor Agpawa with the damage and
         harassmenttothe propertylocated at 16625 Hillcrest Drive Markham ll 60428 on orabout at
         the party of her husband Charles boss. He informed me that he had heard about what
         happened and he would take care of it.

    2.    Andrea Billups Dryer met with Mayor Agpawa on October 24,20L9 in regards to the damage to the
          I
         property, and the police searchingthe property at 16525 Hillcrest Drive Markham and he informed me
         that he would call me so that we can work it out.

    3,   I saw       the City Employee damage the bushes and the lawn in the front of the house at 16625 Hillcrest
         Dr. Markham on December 13, 2018.



    4.   The employees told me the water was unable to be completely shut off because it needed to be
         repaired.
    5. A City of Markham Employee told me that the water was not tampered with.
    6. I sent a letter to Attorney Michelle Broughton-Fountain informing her that the property        at 15525
         Hillcrest Dr. Markham ll 60428 was not abandoned


Further affiant saith not.

                                                                        >/5lla
                                                                         {
 Andrea Billups-Dryer                                                           Ddte

                                             Subscribed to and sworn before me    on thi,                   of
                                                                                          --Slk-day
                                     20ts.
          ?
                            of Illinois

              PiouT 00Yu
            l{otry PIDI0- 3rs
              $tr$ of hdhnr
    lly Cooulr$oo €rferr $ry 28. t0?0
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 27 of 95 PageID #:93
     Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 28 of 95 PageID #:94




                   AFFTDAVIT OF RALPHEAL VALENTNNE
I. R.alpheal Valentine, a citizen of the United States and the State cf lllinois over the age
ofl2i ye*rs, and being first duly sworn on oath, deposes and says that the tacts stated
therein are true asd correct to the best of her knowledge and believes {-.lnder penalties as
provided by law pursurmt to Section 1-109 of the Code of Civil Procedurs. the
undersigned certifisf drat the stateinents set forth in this instrument *re kue and currect,
exG$pt a.s to matt0r$ therein stated t0 bs 0n infsnmation and belief and as t0 such mattsrs
the r:ndersigned eertifies as aforcsaid tttat she verily believes the sarrre to be true" 735
ILCS 5/1109. them to be true and admissible as evidence in a court sf law and stated
herein-



        1.   On or about September   4 2018 the Markham police canrc to 16625 Hillcrest Dr. Mar*hann,
             il., and my mother was in the front doing yard work. Markham Police offrcers pulled up
             asking us what business we had on the property. Ms. Oryer told them that we were here to
             maintain the property and keap the uFkeep of the property. I hey asked her for hen
             identification which was provided, and they sat there talking tor a whike then left.

        2, There was aoother incident shortly after that one invofuing the Markham Potice when me
             Ken and Calvin were worklng in the house. Markham police carne up and walked in, they
             asked that we prwide documentation fior us being there" When $,e told them that we urere
             just tvorking they then asked for identification and our narnes were ran and we were made
             to leave premises, orwe would be arrested.



        3.   On December 12u'2018 while Leaving the premises to rernove the last of the garbage frorn
             the back, I noticed the Markham water deparbnent rvorker sitting in the truck out front. t
             asked him did he reed anythin& and he said ttre code enforcerwas corning to speak with
             the owner of the touse. I informed him I muld let the on ner know and she would reach
             aut to them. I left and wten I retumed tiere were 5 poltce cars at the property. The officer
             said that th€y received a call of some squatters. I told them that wasnt the case because the
             person that owns the property hss fultr possession. He then asked for my name, which i gave
             then I proceeded to bke the trash from the backyard ts the dumpster across the street the
             officers left.

        4.   lt   is angoing harassrnent from   the Oty of Markham when I am at the property at L6625
             l-lillcrest Markharn tl 50428.



Furtlrer effiant saith not.

        Dated December 2O 2018 By
    Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 29 of 95 PageID #:95




       STATE OF ILLINOIS             )
                                     )   SV:   AFFIDA\IT
       COUNTY OF COOK                )




                                                               (Notary Public)

Personally appeared Ralpheal Valemtfuq who provd to me on the basis of satisfactory evidence
to k, the pcrson whose ryrme is subscribed to the within instrume* aad acknowledged to rne that
he executd the same in his authsrized cryacity, andthat by his signature on the insaument the
Frson or entity upon behalf of u&ich the person actCId, executed the instnrment.


  I certift under PENALTY OF PERIURY under the Lacns of the SbtE of nlimis that fte
foregoing Paragraph is tnre amd correct.


 WTINESS my hand       ad official   seal-




sip*r*/-T tu*,      t',   tol   '-L(rr*,                  (wt1


  My cornmission   Expires f-/:'l                     f
                   -                                      -*
   Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 30 of 95 PageID #:96
                         AFFIDAViT OT KEI\fi\TETH MCDONALD
I, Kenneth Mc Donald , a citieeir of the UniH statcs and
                                                               the State of Illinois over the age
of 2l years, and being first duly swom on oath, dcposes and says that the
                                                                                 facts stated
therein are tnre and correct to the best of her knowledge and
                                                                  believes Uuder penalties as
provided by law pur$rart to Section l-lo9 of the Code of Civil procedure,
                                                                                   the
undersigncd certifies tbat the stajtements sst fortt in
                                                        this i$trument are tnre and correct,
exc€pt as to matters the'rein stated to be on information aad
                                                                 belief and as to such matters
the undersigned cartifies as aforesaid thd she verily
                                                         believes the same to be true. 735
ILCS 5/1109. fhem to be true and admissible as aridence in
                                                                 a court of law, and stated
horein:



   1.     I was at the plolerty located at 16625 tliilsrest Ma*ham
                                                                      Illinois working to clmn the
          garbage out of the bese,lneut pult up cerpet
                                                        when the Markham police came to the
          proFrty, toid me, calvin and Ralph that-we did aot
                                                                berong* there, they rnfie * truu".

   2_     They said if we did not leave they were goitlg to lock
                                                                 us up.


   3'     Ratph informed them that we had authority to
                                                       be at the property.

   4. llhere were ofEcss and      city workers that knocked    on the door.

   5. As I went back 2 days later, the house was
                                                 boaded up"

  6. My tools and belongings were locked
                                         in the house.

  7. I noticed the boards on the house for
                                           about     I week.

  8' one ofthe Policg taok the pflper offthe window and said they had problems
        Organization before.                                                           wi& this



   Further affiant saith not.

        Dated Decernber AO, Z01g    *, fr                 _):       &*$$
    Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 31 of 95 PageID #:97

       STATE OF ILLINOIS         )
                                 )   SV:   AFFIDANTT
       COUNTYOP COOK             )




Pemonally appared Kmneth McDonald, who provd to
                                                         me on the basis of $atisfactory evidence
to be the persolr \I&ose IrEIne is sukribd to the wiein insfrrumeil
                                                                    aud acknowledged to me tlpt
he executd ths saee in his authorized capcity, andrhnt
                                                         by his signanrc on the instrument the
person or entity upon behalf of which
                                       tk pcnon   actd, exeflrtd the instrument.


 I certifu under PENALTY    or PERJ{.IRYrmder the Laws of the state of Illinois that the
foregoing Paragr@h is tnre and correct



\IIITNESS my hand aod officiai seal.




 My commission    Expires      * I \- eofl
         Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 32 of 95 PageID #:98
                              AFFIDAVIT OF CAL\IN RTLES
   I' calvin Riles' a citizen of ttre united states and the
                                                            state of lllinois over the age of zl
   years' and being first duly sworn on
                                           oath, deposes and says that the r*t,
   are true and correct                                                          ,tut a-ir-"lii'
                       to the best of her lmowledge and believes
  provided by law pursuant to scctior                                under p*utri*,
                                         I-l0g orthe code of civil procedurg the
                                                                                               *
  undersigned certifies that the statemeats
                                             sst forth in this instn:ment are true
  excspt as to matters therein stated to                                            and correcL
                                         be on information and belief and as
  the undersigned certifiEs as aforesaid                                        to such matters
                                          that she verily believes the same ,o
                                                                                 be tnre. ?35
                them to be ttre and nrlmissible as
                                                                in a court of raw, and stated
  *;L"'109'                                                  "da***


         l" I was working at 16625 Hillcrest
                                             MarkryB-Ilinois 6042g, working to cleanthe
            out of the beserrenr wheuth€                                                garbage
                                         Markh; porice."*" i"a; propsrry.
         2. I saw approximatelv:
                                 -s officers, they hcked on
                                                              the door tlen, the police officers
                       asked whar we were aoiJg
               ffi*f'                              &ere. r expraaJ-that we were
                                                                                  here creaniag our


        3.
                                           paper notice orr wiadow,
              lffiffitilfffrT ffi#e                                 and said    it wasn,t no good, we had

        4.    They walked through thc
                                      house searcbing.


        5.                  wu courd be charged with
              ff{ iglr                               repassing ffid tbrqrened ro
                                                                                 rock us up     if we
              The officels made us leave
                                         the property.

              They ran our Eatrres"

    8.       one officer said that he seeu
                                           us earlier aod wg took
             ndsrakff beca,se *e ueen;n                           offrunning we tord him he was
             running, why would we be
                                           *il     i,kire au duy. i;;id hr. he didn,t see us earrier
                                         *""i"& ;;we     were here   *ortiog   a"* day



Further affiqnt saithnot




             Dated December 29 201g
                                    By
         Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 33 of 95 PageID #:99



             ST   TE OF   ILLINOIS     )

             CO{.INTY OF COOK
                                       )   w: AFFIDAVIT
                                       )




     o, rQ
                lalff              .*,*
     Personally appeared calvin Rilee, wbo provcd
                                                    to me ou the basis of satis&ctory evideace
     the person whose narne is subscribed                                                       to be
                                          tothe wiftin insoume* and acknowledged
     executed the same in his atlrorid                                                  to me that he
                                         oqacity, and tht by his signatne on
     perso& or entity upon behalf                                               the instnrmeut &e
                                  of u&ich the person asted, er(euted
                                                                      ttre insn,ment.


       I certis under PENALTY oF PERJURY
                                         uoder the taws of the srate of
     foregoing Paragraph is true                                        Illinois that the
                                and correct.


     VI;TINESS myhand ard official
                                   seat.

t
i"




                                                                                                        i-l
                                                                                                        t+


      Mycommission Expires
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 34 of 95 PageID #:100




                         EXH IBIT C
r        Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 35 of 95 PageID #:101
                           AFFIDAVIT OF KIIYANA HEATH



    l, Kiiyana Heath., a citizen of the United States and the State of tllinois over the age of 21 years, and
    being first duly sworn on oath, deposes and says that the facts stated therein are true and correct to
    the best of my knowledge and believes Under penalties as provided by law pursuant to section 1-109
    of the code of civil procedure, the undersigned certifies that the statements set forth in this
    instrument are true and correct, except as to matters therein stated to be on information and belief
    and as to such matters       the undersigned certifies as aforesaid that          he verily believes the same   to be
    true735   ILCS   5/L-109, them to be true and admissible as evidence in court of law, and stated herein:

            1.   I Kiiyana Heath tookthe Power of Attorney from Michael A. Skirmont appointing me
                 Power of Attorney to the City of Markham on and gave it to William Lawrence.

            2.   William Lawrence said he would forward the Power of Attorney to the City Attomey, Mr.
                 Steven Miller which would need to be approved before anyone would be allowed back on
                 the premises.
            3.   He informed Andrea if anyone is caught on the property, they would be arrested.
            4.   I am not aware of anyone tampering with the water services at 16625 Hillcrest Dr Markham
                 Il 60428.
            5.   I authorized Ralpheal Valentine, Kenneth McDonald and Calvin Riles to clean the property
                 and be in the property at 16625 Hillcrest Dr Markham Il60428.
            6.   I posted aNO TRESSPASSING SIGN inthe window at16625 Hillcrest Dr Markham Il
                 60428.



    Further affiant saith not.



                                                                                   e\# rq
      Affiant

                                                  Subscribed to and swom before me on       this flfL        day    of

    F/ ,,                              2ots-




                      State of   Illinois




                                                      PAOUITA OOYTE
                                                    Hot.ry Psb}c-   Srll
                                                      Slrtot lndirnr
                                            My Commlsrion €xpircs f,{ly 28.?0la0
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 36 of 95 PageID #:102




                       [X}-{ IBIT' D
          Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 37 of 95 PageID #:103


                                   AFFIDAVIT OF ROGER SHANNON



l, Roger Shannon., a citizen of the United States and the State of lllinois over the age of 21years, and
being first duly sworn on oath, deposes and says that the facts stated therein are true and correct to
the best of my knowledge and believes Under penalties as provided by law pursuant to section 1-109
of the code of civil procedure, the undersigned certifies that the statements set forth in this
instrument are true and correct, except as to matters therein stated to be on information and belief
and as to such matters the undersigned certifies as aforesaid that he verily believes the same to be
true735       ILCS   5/1-109, them to be true and admissible as evidence in court of law, and stated herein:

     7.   I Roger Shannon spoke with the City of Markham Attorney, Steven R Miller on or about September 10,
          20L8 regarding the Power of Attorney of Michael A Skirmont, appointing Kiiyana Heath representative.


     8. I Roger Shannon spoke to the City of Markham Attorney, Steven R. Miller on behalf of
          Andrea and Kiiyana on more than 6 occasions beginning on December 1.3, 2018 regarding the
          fines and fees for the property located at 16625 Hillcrest Markham 1160428. He consistently
          told me he would get me the fees, as of January 24,201.9 there were no fees provided.

     9.   I   was present on December 26,?OLB when Demarus Rogers stated that the property located
          at L6625 Hillcrest Dr. Markham ll was being personally handled by the Mayor, and he was
          directed not to release any information regarding the property. He stated that the issue with
          the property was above his pay grade.

           affiant saith not.


                                                                        Date



ltea                 f                    Subscribed to and sworn before me    on   tnis ,ffiday
of



Notary Public tate of Illinois

                 PlolxT wftt
               ilotry PgbBc. Sld
            Slrt ol tndhnr
     Iy ComFrloo Crjerr Try 28.3O?0
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 38 of 95 PageID #:104




                          EXH IB IT       E
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 39 of 95 PageID #:105
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 40 of 95 PageID #:106
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 41 of 95 PageID #:107




                                                                   ,rt
                                                                    .s
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 42 of 95 PageID #:108




                                 . !,ifri    ,.
                                      ldi
                                 t:    li iiil
                                           '.1:




                                                  ',f   p



                                         s'
                                      ;jfi    :
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 43 of 95 PageID #:109
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 44 of 95 PageID #:110
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 45 of 95 PageID #:111
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 46 of 95 PageID #:112
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 47 of 95 PageID #:113
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 48 of 95 PageID #:114
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 49 of 95 PageID #:115




                                         .WWWffi
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 50 of 95 PageID #:116




        ;#
        l*
        ,k
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 51 of 95 PageID #:117




                      rXH IBIT
               Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 52 of 95 PageID #:118


       nm - Scrycd       An - Not Scrved                        2frm - &c. of Satc
       zfin - AIlmScrved UZn - AUesNotServed                    26iA - AHas Sec. of Stste
       Sunmons
                                                                                         ccM 0809a
N
 r                   rNTlrE cIRcuIT couRr oF cooxcouNTr, rrrlNols
N
3
o                        slxth MuNI6EAL DrsTnrcr,
D
5
                                                  crvlL DryrsroN
N
       NancAllPesdcs
=
                                                                     Cesc No.
      CITY OF iIARKHAM
,ii
6                                                                    AmouotClaimcd g
o
(\l                                                     Plsiodtr$)
@                                                                                                              galu :
st                                                                   Appearance Filiqg/Rctum
o      MICHAEL A SKIRMONT,        EibErr
                                   ffiORTGAGE
                                                                                                     O&Ctt,             11   12812018

id
F      9OMPAryY, LLC, KILYANA HEATH, Unknown Owners,                 Satu   Date:
o      Unknown   o                                     efendaot(s)
n
uJ
                                                                     TtialDaa:
J
tr    See attached service list
                                                                     Time               ")   AI\,f   l PM Xoom:
                                          Ad&ces of Deftodaots


      Please serve es   follows: .-' ccftified lylail [': staitr servicc Alias (plaindtr
                                                                        -i                       select oae)




                                                            SUMMONS
      To cac$ Defendaoc

      YOU ARE SUMMONED aad rcqpitc&

      1'   To 6le yoru wdttcn aPPeaqnee by youtself ot your atomey aod pay the
                                                                                      rquired fce To file your sppeagurce
           you need access to the iotcmet and a crcdit casd for payueot Plcasc yieit JrrvcooLcou,,tyclerl.ofciirqrrrg
                                                                                                                            t6
           initietc &is ptocess: Kiosks vith intcmet acccss arc availablc at all CledCs Officc
                                                                                               locatioas. plcase refer to the
           last page of this document for locatioaioforrnatioa.
      2'   File yout answer to the conplaint befole-9oO arn ae requircd by 6c rppticabtc
                                                                                         subsectioos of paragmph 3 or 4
           in the NOTICE TO TIIE DEFENDAI{T on page 3 o} &is fotm.

      IF YOU FAIL TO DO SO, AJ'UDGMENT BY DEFAT'LT MAY EE TATEN AGAINST
                                                                        YOU FOR
      THE RELTEF ASreD rN TrrE coMPr.aINr, a copr oF wHrcH rs HERBTO ATTACHED.
      E-frling i8 now maadatory foc dostsrentc ln clvil casee wtth llmtted enemptioac. To
                                                                                           e-f,Ie, you muet firet
      Gteate an accoutrtwlth an e-f,llng eervlce pmvldea Yieithtpe://cf,le.ltllnoiscourtsgov/ri*i"*
      providen.hm to leam more and to sctcct a ocrvicc provldcr,- Ifyou need edditionel
                                                                                         f,elp or hnvc trouble
      e-fiIlag, vtatt http://wurw.il[nolecoutu.gov/fAe/gcthelp.aep.

      To the of6cec
      This s"m"'o"s must be rcturned by thc ofEcer or other person to whom it wes givea for service,
                                                                                                         with
      eodotseoeot of sen'icc and fces, if      imrnediately aftcr servicg and not tess *rao 6ree (3) dayx before the day
      fot appearance. If scrvicc carupt be"oy,
                                           madg tlis summons shall be tcauncd so eodorsed.




           Dotothy Btovznr Cleclc of tbc Citcuit Cout                 *.-O Illinoie          cookcountyclerkof,court,org
                                                            "t*?.t
                Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 53 of 95 PageID #:119


      Suumons
                                                                                             $6ln/rE) ccM     064e   B
      This eirmmoos may aot bc servcd larsr than 1fusc (3)
                                                           d",o beforc &e dey forappeanoee
F
N
N                                THERE WITL BE A FEETO EtrE YOUR APPEARA}ICE,
o
(o
o
r
<>                                                                   10126t2018 5:11 PM DOROTHY BROWN
N

=-
o


a
co
o
(\l
@
N
o
iiF
o                                                                               (fo be insercd by of6cc on copy left
o                                                                               with Defendant or othcr person)
UJ
J      Law Office of Mlchelle Broughton-Fountaln
tL
      I.AttI'. No: 41790            :_' pro Se 99500

      AttyName

      Atty.   fon Petitioner
      Addrcss: 19150 S. Kedzie, Sulte 1038

      City: FloFsmoor                            State     lL
      7-tp:60422
      Telcphone F08) 647.8053        (lhonel (70A1647-8722 (Fax)
      Pti-oyEmait ItllB-Fountaln@comcast.net




              Dorothy Btown, Cl,e* of ttrc Ctrcutt Court   *f:#r*,".ryr   1111.613 cookcouatyeJcrkofeout.org
     Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 54 of 95 PageID #:120




                  IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                      MUNICIPAL DEPARTMENT, SIXTTI DISTRICT

CITY OFMARKHAM                                        )
r Muntcpal Corporation                                )
                                                      )                          FILED
                    Petitloner                        )                          1012612018 5:11 PM
                                                                                 DOROTHY BROWN
                                                      )                          CIRCUIT CLERK
     And                                              )    No:
                                                                                 COOK COUNTY, IL
                                                      )                          20186012211
MICHAEL A SKIRMONB ARGENT                             )
MORTGAGE COMPANY, LLC,,                               )
KILYANA HEATH, UNKNOWN OWNERS,                        )
UNKNOWN OCCUPANTS AND NON.                            )
RECORD CLAIMANTS                                      )
                                                      )
                  Respondents                         )

                    PETITION TO DECLARE PROPERTY ABANDONED

       NOW COMES, the Petitioner CITY OF MARKHAM, a Municipal Corporation, by                         and

through the LAW OFFICE OF MICHELLE BROUGHTON-FOUNTAIN, pursuant to the tllinois

Municipal Code 65 ILCS 5i I I -3 I - I (d) to file its Petition to Declare Property Abandoned against the

Respondents    MICIIAEL       A SKIRMONT,          ARGENT M0RTGAGE coMpANy, LLC.,
KILYANA HEALTH, I.INKNOWN OWNERS, UNKNOWN OCCUPANTS AND NON-
RECORD CLAIMANTS in support thereof states as follows:

l.     Pursuant to General Orders of the Circuit Court of Cook County Order number 2.3(bX6), the

       Municipal Depantment in the Six*r District hears actions and proceedings filed by municipal

       corporations seeking eertain relief including building and housing matters.

?,     Pursuant to the Illinois Municipal Code 65 ILCS 5/l l-31-1(d), a municipality may petition

       the Circuit Court to havE property deslared abandoned     ifi
               (1) the property  has boen tax delinquent for 2 or more years or bills for water
                   service for the property have been outstanding for 2 or more years;
               (2) the property is unoccupied by persons legally in possession; and,
               (3) the property contains a dangerous or unsafe building for reasons specified
                   in the petition.

                                                                                             Page   I of3
             Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 55 of 95 PageID #:121




        3.       That within the corporate limitb of the    crrY or MARKHAM is the below described
                 parcel ofreal estate:
(\
(\l
o
@
o                        LOTS 15 AND 16 (EXCEPT THE NORTHWEST 30.66 FEET
o                                                                          THEREOF,
C\t
                         A.S MEASURED  ALONG THE FRONT AND REAR LINES OT TOi TOl
                         IN BLOCK 60 IN ELMORE KEDZIE EVrr.N,rr RIDGE, EiINb
o
=
                         SUBDIVISION oF THE NORTHEAST t/t aF SECTION zs,
                                                                                   A
ri,                      36 NORTH, RANGE 13, EAsr oF THE THIRD PRINCIPAT
                                                                         rowusnp
co                                                                       rtarnrpiew,
o
s(o
                         LYING SOUTH OF THE INDIAN BOUNDARY LINE, IN COOK
N                        COUNTY, ILLINOIS.
o
u,
F                        PROPERTY INDEX NUMBER: 2b23427-037-0000
o
o
tt
J                        COMMONLY KNOWN AS: 16525 Ilillcrest Avenue, Mrrkhalr, Illinois
L
                         60426

       4.       According to the Recorder of Deeds records IYIICHAEL         A SKIRMoNT is the owuer of
                record of the real estate,

       5.      The person in whose name the real estate was last assessed is   MICHAEL A SKIRMoNT.
       6.      A   person   by the name of Kilyana Heath clairns she has a Power of Attorney for the          real

               estate.

       7.      That there may be Unknown Owners and Non-Record Claimants who have an interest
                                                                                              in
               aforesaid property.

       8.      There may be Unknown Occupants who are not legally              in   possession   of the   proporty

               occupying the property.

      9.       The subject property is not occupied by those legally in possession of it.

      10.      The real estate property taxes for the subject property have been delinquent for two (2) or

                more years.

      11.      Officials of the City of Mrrkham have caused inspections to be made of the subject

               premises and have determined that the building is dangerous, unsafe and is a public hazud

               and nuisance.

      12.      That the Defendants herein, contrary to and in violation of the Illinois Municipal Code
                                                                                                     Page 2   of3
             Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 56 of 95 PageID #:122




                     section I l'31-l et' seq., and contrary to and in violation
                                                                                 of many sections of the Municipal

 C.J
                     code of the          cifi     of Markhan, have pemitted the buildiug to remain in constant
                                                                                                                and
 N
 r
 o
 (o                 continuous disrepair, causing said building to
 @                                                                 become a menace to public health, safety and
o
N
                    public welfare.
=
(L


ii
(o
       13'          That this proceoding is brought against the Respondents
                                                                            herein by the                    city of Marlham,       a
o
N
(o
N                   Municipal corporation, organized by virrue of and
                                                                      by authority of the Illinois Municipal
ui
F                   Code.
o
o
IJ.J
J                   WHEREFORE, petitioner, the city of Markham prays
tL                                                                   as folows:

                    A'         The Court to declare the property abandoned pursuant
                                                                                    to the Illinois Municipal Code

        6s ILCS 5/11-3l-t(d);

                   B'          The Court to issue the City of Markham a judicial deed pursuant
                                                                                               to the lllinois
       Municipal Code 65 ILCS 5lt l-31-t(d); and,

                   C'          For such other and further relief as may be necessary in the premise
                                                                                                    and which the

       court shall deem necessary.


                                                                                 CITY OF MARKHAM




                                                                                 One of the City of Markham"s Atromeys




       Michelle Broughton-Fountain
       Law Ofifice of Michelle Broughton-Fountain
       Attorney No,41790
       Attorney for Petitioner
       19150 S. Kedzie, Suite 103B
       Flossmoor, Illinois 60422
       (708) 647-8053 Phone
       (708) 647-8722Fu<
       MB-Fountai nrfr;qgmcasr.qg

       Law'City of Mril{rem\rudicisl Deed\t662, Hillcnsr\Abedoned.petilion doc



                                                                                                                     Page 3   of3
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 57 of 95 PageID #:123




                    EXH IBIT G
    ,ett.il4J16
                   Case: 1:19-cv-00040 Document #:
                                                 {fls11ll'ln*r)
                                                           Filed:  02/06/19 Page
                                                                - ouiwAAema        58 oftihr95 PageID #:124
                                                                            MAN - y*loo


              Chrka Drycr <odrycr2002@phoo.coa>
                                                                                                 Dec 26 at i2;   l.l   pi4
              Tr: Diva




                   --* Fonrarded Message -*
                   From: "Carolyn Murph!.
                        m-u rg hV@cityofm a rk h am.
                   ;c                                n et>
                    I o : "cdryer2OO2@yahoo.com,,
                   <cdryer2002@yanoo. com>
                   Cc:
                   !"$r  Tue, Dec 4,201g at 5:36 pM
                   uunlect: Freedorn of lnformation
                                                    Act Reply
                  Charles Dryer,
                  I am pleased to present^you
                                              with your compreted Fredom    of
                  rnfiormation Act The rnformation
                                                    *, ,"a;:*d
                  email' if pu shorrd havr arry qucstions        is attached to this
                                                          or oonoe*s prease her free
                  to reply to this emair or give
                                                 me a ca,  zoggrl-ago5 er.t# 302.
                                                         "t


                  Resiaerd/ai,y,

                  CarclW ilnar"hy
                  Oeps1t1, CXtyCterk
                  Crty of Markham
                  X6313 S. t(e&te pkn/y
                  Itier*han, tL 60423
                  7I8331490:i x 302




ldSElM-!,Sroo.
             Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 59 of 95 PageID #:125

                                     Mffi    ffrnxuril,nrJlr{xs &ir;
            nogurAgrrrl,   Ew      JE!'lslmnffir'Ds'     @cw         aBrfllrDa*rcfilrsDsor{,
                                                                                               @nwa
    Novemher 28. 20i   S


    To: lVlrom It lvfay Concenl

    Ftum: Housing & Buildfog
                             nepar@nt
   Re: 16625 ffiIlcresq

   To Whom It lr,{sy Concern,


   ,Ti*1ffi#&fr,ffiffi#,                                &e   Buimk   $ervio*s and Eorudng      ury*aeut
   ffinsflors                #Ct3gll
   tw,J}t?fits                                   pruises
                                              Unclean
                                                                                         $200.00
  $n3ft875                   f-.l4{&97 Ilereticr Voitfec
                             #Cf4ffi         Unchen      prr.ir*                        s3m.o0
                                                                                        $500.00

                                                                          Total:        s12{10.00




r{rou   have any questions,
                            feel   fue to contact o*r office at(70g)
                                                                     33r-4g0s       *,tg.




Phoaa: Z0&33I.+9O5
                                   Fac   70E-331-866?
                                                                         Palise: t0x&{St1tTt
               Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 60 of 95 PageID #:126



                                                         Financial Activity

     Amoutfit&mten                          ffimfi
     $erulm llstrc:
     SryvkAffiw:
                                            re
                                            ffida6lglIcREST

     Ose                          Aeny
                                                                                                          Ailtqfifi              tsffiEe
     LL/O6t          2A3.A        BILLING
     *8 / 03/ 2017                                 TTNA}, SXII, EI?H T}EPOSII R
                                  eir;msruElrr ADr emfxrsteArivi"rez                             tOO0           53.60+           1" 2?1 .94+
     08tw/2a1.'t                               GcF sn*ss-io.diri-riss
                                  l9rygqutxr eur                                                              150 " 00*          1, 218 .2{+
     a6t22/2A1,7                  AD,rusrusrr      elurxrsiRAiiie-ira                                         100.0s+            1,068.24+
                                  BrLrrHc ccr cnlss-isirrxc-rius
     06/22/ZAn                          -
                                  ADirusruENT                                                                 150" 00+             968. 24+
     10/20/20L6                               rrxa:, aiii-Eiri-DEposr?                                        250.00+              8LB.2{+
     / t3 /2A16
     tD                                                    ----'
                                  aDft sTlIEI{? An{T enJuSrugtrl                            R                 L5.00-               568.2a*
  0e/71/2Al-6                     BTTLING                                                                    289.46*               583.26+
  09/09/201 6                     PENALTY                           TA A8/22/I5                                69 " 14+            8?2 . ?0+
  as /221?AL6                     BrtLtrr{c
                                                          &DDED                     BrLl                             {.   30+      803 .5 6+
  08/12,/20r6
  02 /2t12a1.6
                                  PE,HAT?Y                ADDEDIO O7I2:'.I:a5 8rI.L                            69. 1{+             799. ?6+
                                  BTLTI}IG                                                                           {.30+         730. 12+
  a?      /*,t?*16                FENAI,TY               EDDED TO A6/22116 BILL                                69 " L{+            775.82+
  06      / 22t2Q3_6              BX,,fTEG                                                                           4.30+         656. 58+
  0    6,/    i.   sl2   01 6     PBN&trY                ADDED 10 05/23/16 tsII,t                              69-X4+              652.38+
  051?3/2S16                     Brlrlrds                                                                       {"30+              583.24+
  05/ 11 /201 6                  PENALfY                 ADDED ro 04118115 Brr,t                 1000          69.1{+              578. 94+
  0,t     /
  04,/l1r'2016
              18    /?8X   6     Brr,rrNG                                                                       4 .30+             509. 8C+
  0d,/r112Cr6
                                 FAYl,rf,ff? CK           CHUCI{                                               69.1{+              505.50+
                                 PENALTY                 aDDED03/2X./X6 Brr,t                                 80. 00_              {36,3S{
  03/2Lt2876                     Brltrlrc                                                                      {.30+
  0311?./? $1.5                  PE}I&&rY                 "o                                                  69.i4+
                                                                                                                                  516"36+
                                                    ADDED ra o2/241L6 EILI.                                                       51?-06+
    121,/2 016
  r)?                            BrLLrleG                                                                        { .30+            44? "9?+
  0?,/16y'2S16
  0?,115/?01"6                   1!-t-E!I!{Er{r oBA ovER Brr,} eDJrrsruENr                       10OO         69.         1.1+    438, 6?+
                                 Illggm cK tiBS* ro ottte/16 BrLt
  tlt/22/20L6
                                 PE}*AITY                                                                     33.7{_              359. d 8+
                                                                                                                 ?.68+            C03.2t+
  o'3,    / 19/?016              BTLTTNC                                                                      80 - o0-
  0i/t7/2016                                                                                                                      395-Sd+
                                 PEXAITY                 trnnFh hA ,-
                                                         ABDED     ro lzlztlts BrLL             ?1   36      102 .88+             475"5{+
  LX./2L/2075
 L2/11120t5
                                 BTLLTHG                                                                       {-30+              3?2. 66+
                                 PEUALTY                 rnnph     lo rLTtLs/7s
                                                                   nA   i ,. ^ ,- -                           59"I++
 72/A9/2015
 L! / L9/20L5                    !}IE!trr cr SgBEl
                                 BITLTNG
                                                                                    Bu't                       {"30+
                                                                                                              ?5 _ 00_
                                                                                                                                  368. 36+
                                                                                                                                  ?99.22+
                                                                                                                                  295.92+
 r r,/ I ]./? 015                PSRETTT                                                                      69.t4+
 \a/23/2A15
 t0/19/2015                      !}!yqxr
                                 BTLLIIIG
                                          c1q ffi3fifl so Lo'/1el1s Brr'L                                      { .80+
                                                                                                                                  359, 92+
                                                                                                                                  300. ?8+
 10/t?/2075                                                                                                   80.00-              296.48+
 D9t:-B/2AL5
                                 PEN'ALTY
                                                                  09/18'/15 ErLt
                                                         ArlDs,F TO                             1000          69_ I 4+            3?5. d8:
 a9tL6/ 2A15
                                BTLIiIITG                                                                      4 .30+             30?,34+
                                PENAI,TY                 ASDSD ?o 0s/25l15                                    69. 1d+
 *E / t5 /201 5                 Brr,LrNE                                    BILL                                                  303. 04+
!"Ja118,12015                                                                                                  4-30+              ?33. e0+
                                PAYHEN? CK               CTIECK                                              69.1{+               229,60+
0g,r i ?./2015                   PESAI"SY
s7 /?4/203 5                    BrLLrNc                  ADDED     lo a1/241:s     BrLl                     250.00-
                                                                                                               4.30+
                                                                                                                                  i60.{6+
 Q'7   f i3,/2815               FSNAT?Y                                                         1000                              4LA   .46+
06t 24/201.5                    Brr,rrtrc                ADDED     To   06/24/15   Br1.t,
                                                                                                             89. L{.}
                                                                                                               .30+
                                                                                                                                 406.   1   6+
06/19/2St.s                     PSNALIY                                                         2000
                                                                                                               ,41
                                                                                                                                 33?.02+
06102r'eil1s                    FawElE?         cK       38833
                                                                   ta oslzs/ts     Bri.L                     69.14+
                                                                                                              4.30+
                                                                                                                                 332 . ?2+
{"151?9lle0:5                                                                                                                    263. 58+
0s /?113CII5
                                ETL"LXHG                                                                     68.00-              259 -28+
CI{/3*/2(}}5
                                PEH8.T?Y             ADDED         to 04/30/15                  1000         69. 1d+             32?.20+
                                ETLEJNG                                            Brr,L                      3-69+              258.1{+
sc l23l?015                                                                                     1000
                                              t#Ef ro s4loltts
                                PAHALTY                                                                      61. ?6+             254.46+
0{ /0?/20X5
a4/at/2015                      :3IltF!='
                                PENATTY
                                          ct( aDDED                                BrrL                       I .4?+             192. ?0+
34 /'01/ ?CI1s                  BrLlrNs             To                  03/05/15   Brr.r                     69, L3_
                                                                                                              d ?frr
                                                                                                                                 18r[. ?3.r
{}]1fis/rCI:"5                  EILLIIIC                                                        78?2                             253,3{jr
fii{ / 0} 7'2 6 i5
                                                                                                            110. 80+             2{9.06+
                                PEN&,LTY
                                isittgiT cE t933fl \o t)2/02/15 BrtL
a2 / 0t,t 20L;
                                                                                                             69. I 4+            13B.ii6+
$?t02 /zlfi                                                                                                   3"69+               69. i.2+
                                BTI.I,ING                                                                    61 .76-
01/30/a01s                      PEIU{ITY                                                        1000                              65.44+
01/05/20L5                      ;;;;i!il             A.aDED
                                                     :
                                                                  tro 0t/0s11s     BIIL                      51 . ?6+            1e?.2 0+
i2/ Lt/?A1{.                                                                                                  3. 6S+              65.4C+
                                FAYI{ENT CK          CHECK                                                  61. ?6+               51. ?6+
1L/24/20L4                      Bl I,I I HG                                                                 6L -7     6-
r-1/t B/201{                    PAYHE}IT CK                                                     1000                                 .00+
r0/ 25/2AL1                                          CHECK                                                  61. ?5+               61 . ?6+
                                BTLLING                                                                     61. ?6-
                                                                                                1000                                 .00+
                                                                                                            61.?6+                61. ? 6+
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 61 of 95 PageID #:127
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 62 of 95 PageID #:128



                                          crrY OF.\IAIaKEAM, tLltliors, couN.rl or coofi
                         &etsskrffi                                                                                          B
 I itu6
 l rth I )Ibufc*
                                                                                      ()
                                                    cortPL,rniT

 ryr's+'*" I
 i   ll';vfi"iiftr   I                                                                                                        li

                                                                                                         rrr*
 L it rule           \                                                                               I
 uH


                                                                                                                    ,,    t!3!-i, sdr,r Pn
                                                                                                                    -    rhde




                                                                                                                                             I




                                      r'lT\' ol' ltr[Rtilt,\[L n.LtNols, cotrM'l' (rr coox
                         r!.{Sr   @ l.jl                      l{r

                              I      '.
                                            f
                                                                                      ()
                                                    qOIIPLAII\$T




                                                                                                                    ;:,- "*1"*,--.
                                                                                                                          r'l
                                                                                                                    -.  16313 lic,Irr Pl1.

                                                                                                          tl"       "' iluHqr ,L rfit:6
     l"ldks Ttc tiE rd Bmlalcc rblel rbdl           bc   tnoecd for rtrc vldetle of cod6 rLdt   lr
     u:{u s m-l.bu Urr0a.00 ls ach olfcE ud r *p.Etc ofiw rhrll ltc d@ntd smillttrd                      oB   cxh
     6! olt!.t rlial I ri.lrthc 6E or sliiE
     'fryoidtLbqftr.rilo,F] thc[Eo[ g "..i r .:       try r :*,' y' il
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 63 of 95 PageID #:129




                             EXHIBIT   I
     Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 64 of 95 PageID #:130

Certified ndeit # 7018 0360 S001 3gT2 49tz

I)ec,ember 1?r 2018

Mayor Roger Agpawa
i6313 Kedzie Pln^ry,
Mark&am      Il 60428
Andrea Billups Dryer
4136 Lakeview Drive
Country Club }fills Il 60473

RE: Continued Harassment

Dear Mayor Apg:awa,

     I am   wrhing because on ? separate occasions you infonred rne that you uould take care of the
damage and harassmeot at property 16625 Hillcrest Markham ll but I have not heard from you since I
rxlet wlth you in your o'ffice on october ?4, wl& to voire my complainB abcnt tte Crty damagtng the
property- I informed you that they broke the windours tore the Roth iron door off of the rear of the
house, tore the lock and knob off the front storm door ard they are continuously writirry tickets. The
one ticket vuas for a car where the plate was displayed in the window and not on the car, that was
corrected that day. There were tickets for high grass in ttre rear, even though the City was placing fines
on the property claiming h to be cur We hired a lawn maintenance rnan to cut the
                                                                                       6rass that day. There
was a ticket fortrash, even though the Gty lefttheirtrash being used boards tratttey remoned from
the windows doors and garage and just left around the house. I have pictures to reffect that as well. The
trash uras all cleand out prier to the Secember 13, 2O1E court daE, I have picrures to reffe{t I was in
your office agnin on Thurs&y December 13, 2018 and I requested your assistant to have you contact
rne. Since I have stil! not heard from you I am writing so that I can be sure that you are getting my
communication.

   As I praniously infurmed you during our first
                                              meetirgtherc has been continued harassment from the
City of Markham at property 16625 Hillcrest Markham tl 60428, and as of tte date I met with you there
have been numerous tickets issued on the property, and ttre police contintrously com€ to the property
stating sorneone said squattem are there to spite the fact that I toak the Power of Attorney to the police
Oepartment

   We appeared in houslng court sn Thursday December 13, 201& I sat there for 4 hours, was the last
case to be called and was not alloraed to pres€nt my pic&rres for ALL of the vlolatiom have been
corrected. I was informed that there was a conflict of inerest and I would not be able to defend the
tickets on that day and would be required to ome back on eilhera day in January or February. The
ticket$ were for that court date and being that there was going to be a coflflict of interest there should
have been a different date issued on the tickets. On that date I was made arrare that there are approx. g
tickets issued in the short period of time that you were made aware of pcwer of attorney over the
properry.
       Case:
       orr that 1:19-cv-00040
                iame date the $tyDocument   #:
                                  worke6 y*ere
                                                 11 Filed: 02/06/19 Page 65 of 95 PageID #:131
                                                out there wah a bulrdozertfrqy crarmed that they were scnt
 out to dig up th€ water h€caule someon€ Grnpered
                                                         with tha wfie[ howetrer after speaking with the
 work'ers anploinirry to thern that the tollet
                                               was continuously ffllrrg up so the water must not harre
                                                                                                         heen
 fully tuned off, they confirmed what I sairl aftEr diging up
                                                                the B-Box- Thqy tore up r},c br.rches i6 616
 front of the house and the grass. The rrorkers conffrmed

    when I met with the tHrector of Buildin8 and inspectional
                                                                services, Mr william Lawrence on october
 24,2QL8,1 infiormed him that xe are just
                                           tndrg to fir the things necessary to be able to get an
 inspecilon' I Informed him that due to the damage
                                                      to the property and continued harassment that this is
 becoming a legal issue, a heated *rgurnent ensue4
                                                       and he basicalry 51d me to do what I h*ye to do. As I
 sated to you and others, I do not wefit a legal issue, we
                                                           only want to obtain an inspectipn and stop
 being harassed"


   I have contacted the city Attomey,
                                        steven Mifier at 70&rs,s4s4 on muttide occasions rqarding
the harassmeilt and damage to the property as well.
                                                        We spoke to him ttrc same day the boards were
removed to reportthe damage and I personally
                                                  called his office on Decenrkr 13, 201g and left a lerqthy
cornplaint with his assishnt. r was tord that
                                              she woutd cafi me back but have nor

   while in courr we were made aware that there is some sort pending
                                                                of          action against the property,
even though we have not rcceivd any notice
                                              other than the t$ckets that rrere srected and when
inquiring about what the pending action
                                        uras, rf,e courd not get any answers.

   I werrt to the Building Department to register the prop€rty
                                                                   I wes infonred that all fines would need
 to be paid first' and I was denied my attemfito reglsErthe properqr,
                                                                            r requested the nrdinance statrng
that fuct ad txas told there is no iniormation
                                               that they could girre me and I would n€ed to FotA that
information ' when I reguested copies of the tickets,
                                                         because we were not made aware of 9 tickets, I
was directed to FolA them' we reguerted
                                             the rncrnlng report on the dig up, the lady had printed it
to give it to us but changed her mind- The c?ty worker                                                     out
                                                          stated thatthey did the dig up ro to install a stop
valve' when they dug it up they discovered
                                              the reason the u.ater was unable to be completely turned
off was because of the stop vattre prablem. As
                                                  I have been stating to everyone, we are only
                                                                                                 trying to get
inspections on the property and would
                                         appreciate if the harassrnent will stop.
   I know you have said you will take care of
                                              this issue and it stiil exists, please inform me of ycur
intentions regardiqg this ongoing matter, you (irn
                                                     cail me at 70g-g53-7ggg or certified mall to 4136
Lakeview Driye CC Hills tl604Ig. Thankyou.




            ufs Dryer

Cc: Attorney Steven Miller crrt# 701g 0360 0m1 3gT2 4g2g
   Direfior of Housing t/uilliam Lawrence cert$ 701g0360
                                                         0001     3g7z 4936
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 66 of 95 PageID #:132




                         EXHIBIT   J
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 67 of 95 PageID #:133




                  *';    Q         #   '"'                                   'Y'   ., 42',/u fr ?:3S pi")



                  Cinline F*rm               $uhrnittal: Request for
                  Publ ic Rece,rd s,/F. O.LA.
                  ':li:,7-.r';1111.2i r._
                                     i    ::11:lj l:.ii ll"'


                  nerrplg@.iuiqrtus.conr                                                                     ,:,-l

                  *.eouesr for Pubiic &er(B.ds/F.O.l.A.

                  Fist ,.,lame                {*rea;

                  L*!1   l.{sru               q4.rrh


                  6.ddr9ss         1          {l!e L*eiss i\!*:
                  nrldr,Ss         ?          .;eu..,:/*pl"!<
                  Ciry                        r,]rt'*          CLtrEHrtJ

                  Siaie                       i(mig

                  Zit)

                  Dhon+Fftrmhr                a!1519!
                  fft?tl .S,Ll*d$:r           :',6vArt   : ! !'!]1!.!E
                  ls thiri a   cffir,{rcEl    }r.
                  .6wsi        )

                  9emrds                      ,1ry r6d    dl   Fi*    rqEila s pdk6 rsixds. klElamls. sdiee
                                              lr.Idr ,rbtstg b : 6{25 frfrcrGd &riy. llldkhll         tar'   ltE   ffid
                                              s, jnnrai ?01 slbgggElxLglnlA

                  Oeoartnmfit                 Pnke

                  Sroo$tun0lrlo.fffi          f,ll@8rrti
                  rDakinll the reqtE$I

                  i)0 i/ou   agre€-r          t,+tr




                                                                     r                  raz
                                                                     ,,                  ui
                                                          i-r-:-.jjaii:            i   l,: lr   :rr
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 68 of 95 PageID #:134




          Sent frsm Y$oa Mailon Aildroid


            *     Fsnvarded Message
                                   - <norepty@civicflus.com>
            lrop'ryreqly@civicptus.com"
            Ib: "andreabiilups4l      36@yahoo.com. .inlreaUiltups4l 36@yahoo.com>
            $eni: W€d, Dec t9, Z01t at 6:37 pM
            Sublast Online Form Submittal: Request for public Records/F.O.l.A.

             Request for Publ[c RecordslF.O.             l.A

             FirstNa{ne                     Andea

             Last Nsme                      Ampor!€r
             Address     1                 4136 tAKEVtEtTV OR{VE

             Address     2                  FiefrrotcsnpFtod.

             City                          cqJilTnyCUJB lflr.rs

             State                         lUtsBii

             z$                            60478

                 Nurrber
             Phooe                         IHI53799q

             EmailAddress                  AneE bi$Ws4t36olEtroo.cort

             ls this a   commerclal        Na
             request?

             Records                       Ptcase prot fit the rEter rEa&B€ for 1625 Hiilcrest &ive
                                           Marldrm ll fiom &ty 1, 2014 ttrough Dcer$cr 19. 20.18. and
                                           rcridc ihe R.p6r concernlrE rhe o€cembcr 13, ?0.19 &Box
                                           dg at 16525Hilcre*t ori\eMarttram.

             Departrnent                   R&lic Works

             Signatune of person           A{dr€a sHr4s.oryer
             m6king the      requ6t
             Doyou   agree?                lAsee
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 69 of 95 PageID #:135




                             EXHIBIT K
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 70 of 95 PageID #:136




                             EXHIBIT   L
1t30t2079               Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19
                                                               rgvma-        Page 71 of 95 PageID #:137
                                                                      Yahoo Mail




                                              norrPlyecivicPluacfiI
                                              To   revme@yahoo.com



                                                Request for Public Records/F. O.l.A.

                                                First Name                            Ralpheal

                                                Last Name                             Valen[ne

                                                Address       1                       4136 Lakevieu, Drivo

                                                Address 2                             Field not @mpleted,


                                                City                                  Country Club Hills

                                                State                                 I
                                                ztp                                   60478

                                                Phone Number                          70&307-5508


                                                Email Address                         REVME@YAHOO.COM

                                                ls this a commercial                  No
                                                request?

                                                Records                               Ploase provide any and all fees and fines associated with the
                                                                                      property located at 16625 tlillcrest Drive Martham ll 60426.
                                                                                      Also provide the breakdown of all fees and fines needing to b(
                                                                                      paid in order to obtain an occupancy inspection and restore
                                                                                      water services at the aame address.

                                                Department                            Cl6rk


                                                Signature of person                   Ralpheal Valenline
                                                making the request

                                                Do 1ou agrce?                         I   Asree




       One click away from
      vourupgraded            lnbox
                                       ",i,gisrsw;i:r*#,;ftflt;##{*4,:.ii,{iii'ii,t
https ://mai l.ya   h   oo.   com/neo/laun66a.s66rym&reason=myc#82767                        45032                                                     'U1
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 72 of 95 PageID #:138




                              EXHIBIT M
       Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 73 of 95 PageID #:139

Certified Mail# 7018 0350 00013872 4899


Attorney Michelle Broughton-Fountain
19150 Kedzie f1038
Homewood 1160430

Andrea Billups-Dryer
4135 Lakeview Drive
Country Club Hills tl 60478

Re: Housing court                                                January 4,20L9


 Dear M ichelle Broughton-Fountain

   Hello, I am writing because you called my 2 tickets in housing court on December
                                                                                       13, 201g in
Markham housing court and you continued my case untit Febru ary !4,2019. you told
                                                                                         me to get
the fines for all the tickets and I have been attempting to get the amount of the tickets
                                                                                          and fees
and fines on the property at 16525 Hillcrest Drive Markham ll 6}42gsince
                                                                            that date. I
appreciate you having the workers get me the ticket numbers, however with the
                                                                                    amounts and
the reason for the tickets I cannot pay them.

   would like you to know that the property is not abandoned and as soon as ! can get
   I
                                                                                      the fee
amounts I can clear them up.

   I am attempting to comply with the fines so that we can obtain an inspection and restore
water services. Thank you for your assistance.



Sincerely,



                  ryer
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 74 of 95 PageID #:140




                            EXHIBIT N
       Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 75 of 95 PageID #:141




                                                     fuIARKHAM POLICH Mf; PAffiT&dHNT
                                                              16313 Kedzie Parkway, filiarkham, lllinois GS4ZS
                                                                    Phone: 708-331-Al 71 Fax 70g-331-21 ?6
                                                                                   www. CltyofM arkha rn. net



 January 8, 201S

 VIA ELECTRONIC MAIL

 Kiiyana Heath
 413S Lakeview Drive
 counrry ctub Hi[s, lL 6M7g
 kiryana@yahoo.com

 Re: FOH Request

 Dear Ms. Heath:

 Your correspondence sent pursuant to the lllinois Freeclom of lnformation
 received by the city of Markham and the time to respond was extended.
                                                                           Act, 5              ll-cs   140/1 et seq., was

ln same, you requested the following public reccrds:

               'Any and all police raports, or police refirrds. complaints, police tict(ets
                                                                                            relating to 16625 Flillcrest
               Driva Markham for the period of January ?01F-f:ecernber rs, ?6rs.;

       Your request is granted in part and denied in part. see Bates
                                                                     # FolA CIl-0g. Exempt information
contained in rhe repoft has boen reoaCIeo pursuant tb s lLcs r+oniitiul{,-i -

You have a rlght to have
                            lhe denFl of your request reviewed by the public Access counseior (pAC) at
tho office of the lllinois Attorney Generat. 5 lLbs raor$"sqai. vbu can nu yd;R"qrest for
the PAC by writing to:                                                                     Review with

               Public Access Counselor
               Office of the Attomey Generat
               500 South 2rd Street Springrfield, lltirpis 6?T0S
               Fax:217-tBZ-13S
               E   -ma it : psb!-aagsesgjD"at$St*le.il,U.S


Yof^"lT^lfve the right to seek judicial review      of a denial by fiting a tawsuir in the $tats circuit court.
rlcs'140/11.                                                                                                    s
     Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 76 of 95 PageID #:142



lf you choose to file a Request for Review with
                                                 the        you must do so within 60 calendar days
date of this denial' 5.1\qs- 140/9.5(a). Ptease note fAC,                                            of the
                                                     that you must"inclucte a copy of your originat
request and this denial lefier when fiiing a Request                                                FotA
                                                      ro, nevienr with the FAC
$incerely,




Eric S. Blotrm - FOIA   ffier
g-lpe.u@strefna rk ha m ne:
70&331-2171 exr299
                      --- .
                    Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 77 of 95 PageID #:143

                                                                               .\     q
                                                                                      'a
                                                                               E\*.   F\)




                         g
                         4
                         H
                         d
                         I0


              *
                         t
                         ..{

                         a
              E          f
              sa8
              I
              aa

              &


ir
ht
:l
W,


x
U
IL                  b-
ae                  u
_t                  r
        !i)         u
o       .t          fr                                Niulu
fr-
d
         c    & t-
              t}
                               HIfiIH                 ti0t*
6       IT    G
rJ      ts    s *
        E
              15    #          #l#l$                       frifi
        #
        F
#       ti
        m
 (}     s!
        {r}
tr            F
 il     ff
#       *     $
#
 t      I        { u
              s uE                                                     HIE
                                                                       -il-l
x
.E
              #  I  f i                                                #tB
iit
              {*
              E
              r$

                                                              I
                                                  i
                                                              I

                                                  I                I
                                        ()    ^l       I      I


                                                 *r, sl xls
                                        il
                                        r,1
                                              HI 8i
                                              qf-.J
                                                           -r/)-l :_l"P




 $)
 cr')




 flrv
 t<

                                                                                            FOrA   m3
                            Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 78 of 95 PageID #:144


                                                                                          IG                                        s6slia.
                                      Fr$-t1ss?                                           m.ffi*2018   t?:6S                                       PftEI}BE C}IECX
            iffi-ffi---                                                                                ffi-ffir---_--
                                                                                                            sm.cR*tAflFOftD. S
 .A         Phff                                                                                       Ll
 E          E6ffifupar,n
 a.
 I
 M                                                                                              lttl   6{ra
 U          '*rir;mary                                                                                      rr.wnELESs
            rJc{t }                                                                                          Il
                                                                                                             2? - sUB.tEC?       REIOITE$

 erl
 FI         Ai,fd|4de
 d(i
 ()1                             166ef HllfiE       wt    . ll
 1:i
 JI         L$c{0ffi

            I*EMF                                                                                                                       HrJETUil(          IF}aC
 0i
 5
 d
 {J




trfi

            CdL!- T*fiEtt EY; 0
            !}I&FATCHEil 8Y: $
             fiSrfiSfr0t8 t8;S&i$? " f{ - SAI{OERSOI{                     CP STATES PCS$IBLY SCHJADAffiS           ft Ti6'*€.   CP STATES TTIEY RETCI'ED

             t'r*ffi$ Ailo PUr ?Figt* oll rHE cuRB
            0S}0AI?0!N 1E:00:62 -  i, - SAXDERSOH                      $&Sr   REQUESfiIIG AIIIOTHER UHfX OUT W{T}l          t
            *Sr0&f&t8 I i:?1 :fr* - H - SA}IDC*SOil
            $4lo*j?tt$'l         Sr   2'i :31 -   H - SAr{O€ft3OH - Dt-l{ {Xd20ti    0801X Sl

            e*,0s,.t018 { 8:22:60 - H - 3AiaSERSOH . nLil tHB?01 !2883S6}
             0g/08r?0'lE 1E:36:15 -               il. *AHDHR$(}il     "   sfiE: PER BUILDfiG DEE RTIEHT           rS OCCU$HCYAT R6$|D€HCE li,lLl
             K{AVE l'E     COff8Iil          TO PROVIDE PHSOF




     &
  dt
  fr
  rtl

     I
     (J




                    AGNh{SY                       urdff                       OFFICER                       DISP           HNfrOUTS         A,RRIvE        CTEAR     ?orAtrd}.t$
     fi{;                                                                                                   t8:82               18:02         l8:ll4       t8:35         33
                        MPO                       698       CR.AWFORO, S
     ri,                n&Ps                      $fl4      \imffiilfr, c                                   l8:02               l6:02         t8:0$        {8:35         t3
     il:

                        sfiPt)                    43S       TI,AL&ER.     M                                 lS:{}fi                           l8:{lG       t8;35         29
      ;':
      tr
      ,$
                        mPs                        YI,      SI}IG|.ETON, SEREICI{                           1S:08               16:08         18:11        t8:3$         27
      l^
                 Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 79 of 95 PageID #:145

IL TFS                                                                   PAOE   I OF T                               Irr{drryn Pdbo




 xr.        _
 f.C:lrrtttulo
 5 llftxlte$




      ffALLTAXEil AY    O

      OI$HTCHED EY      O

      Of,{1Sr20!E 11:0t:05 - }l - CB{I'TTH . CrP S'rATg{} Sf{E   9rA^S   ts{OCUUEITYAIIOX lH REF TO HEn BEUIG   TtG POWTR Of
      AffORI{EY O\'ER THE PROPERTY.




 $
 0t

 t*
 ,J
 id
 D
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 80 of 95 PageID #:146




                             EXHIBIT O
  Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 81 of 95 PageID #:147

                      Crry oF ManKHAM
                                      16313I(rrDzB     Perrmv
                                                   Mlll* Pada+ay)
                                 @onwzble Mayor Eyans R,
                                     MARmAM,Ir^rrYo$60418

 ROGER A. AGPAWA,   Meyor              JE:I{NIFER COLES,   &y   Clo*     BELII\I,A RICIIARDSON,   @ Iaaawrer

                                            January 8,2019



\/IA ELECTROTIC MAIL
Andrea Billups-Dryer
4136 Lakeview Drive
Country Club Hi1ls, IL60478
Andreabillup s B 6 @y ohoo. com


                      R:e:   FOH Request

Dear Ms. Billups-Dryer:

         Your conespondence sent pursuant to the Illinois Freedom of Information Act 5 ILCS 14011
et seq., was received by the City of Mar*&am and the time to respond was extended by the City.

       In same, you requested the following public records:

              "Meter readings for 16625 Hillcrest Drive Markham llfrom July 1, 2014 through December 19,
              2018, and provide the Report conceming the December 13, 2018 B-Box dig at 16625 Hillcrest
              Drive Markham.'



       Your request is granted in parl and denied in part. See enclosed Bates #'s FOIA 001-059
which have been redacted in accordance with the following FOIA exemptions:

              1) 5 LCS AAn (1) (a).Private information, such as unique identifiers.
              2 ) 5 ILCS l4}l7 (1) (k). Architects'plans, engineers' technical submissions, and other
                  construction related technical docunents for projects not constructed or developed
                  in whole or in part with public funds and the same for projects constructed or
                  developed with public funds, including but not limited to power generating and
                  distribution stations and other transmission and distribution facilities, water
                  treatment facilities, airport facilities, sport stadiums, convention centers, and all
                  govenrment owned, op.*t q or occupied buildings, but only to the extent that
                  disclosure would compromise       security.      I
              3 ) 5 ILCS 14017 (1) (x). Maps and other records regarding the location or security of
                  generation, transmission, dishibution, storage, gathering, treatrnent, or switching
                  facilities owned by a utility,by apower generator, or by the Illinois Power Agency.
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 82 of 95 PageID #:148



      You have a right to have the denial of your request reviewed by the Public Access Counselor
(PAC) at the Office of the Illinois Attorney General. 5 ILCS 140/9.5(a). You can flle your Request for
Review with the PAC by writing to:

             Public Access Counselor
             Office ofthe Attomey General
             500 South 2nd Street Springfield,Illinois 62706
             Fax:217-782-1396
             E-mail : publicaccess@.atg.state.il.us

        You also have the right to seek judicial review of a denial by filing a lawsuit in the State circuit
court. 5 ILCS l40lll.
        Ifyou choose to file a Request for Review with the PAC, you must do so within 60 calendar
days of the date of this denial. 5 ILCS ru019.5(a). Please note that you must include a copy of your
original FOLA request and this denial letter when filing a Request for Review with the PAC.




                                                Sincerely,




                                                FOIA Officer
                                                City of Markharn

ENCLSOURE
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 83 of 95 PageID #:149




                          EXHIBIT   P
 Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 84 of 95 PageID #:150
                          Crry oF ManKHAM
                                           16313tr(mzmPmrwlv
                                      (Ilmomblc Mcyor$yos R.   Milb   Parfrwett)
                                         ItdABmArr4 ftrlNors 604,]g

 ROGERA.AGPAIYA,IIIIyor                    JEI{NITERCOLE$   WCXstt                 BELINDARICHARITSON,@?eaguIa




                                               January 16,2019


Via Electronic Mail

Andrea Billups Dryer
4136 Lakeview Dr.
Country Club Hills, IL 6M7S
andr eabillup s 4 I 3 6@ruho o. com




                                Ret FOIA Request

Dear Requester:

        Your conespondence dated January 9, 2Ol9 sent pursuant to the Illinois Freedom of
InformationAct 5 ILCS 140/l et seq., was received by the City of Markham on January g,Z0lg.

        In same, you requested the following:
        *Any and all
                      complete inspection reports or permits granted for the property located L66Zs
        Hillorest Drive, Marlfiam, Illinois 60428 for the period of January t, Z0OO tfuousn January
        9,2019."

        Your request is granted in part and denisd in part. See enclosed docta:rents marked as Bates
Billups DTeTFOIA 001-003. Private information contained in these documents has been redacted in
accordance with 5 ILCS 140/Z(1Xb)

       You have adght to have the denial of your request reviewed by the Public Aocess Counselor
(PAC) atthe Offioe of the Illinois Attorney General. 5 ILCS la0l9.5(a). You can file your Request
for Review with the PAC by writing to:

        Public Access Counselor
        Office of ttre Attorney General
        500 South 2nd Street Springfield, Illinois 62706
        Ftx:217-782-1396
        E-mail publicacoes,s@atg.state.il.us
 Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 85 of 95 PageID #:151



       You also have the right to seek judioial review of a denial by filing a lawsuit in the State circuit
court 5 ILCS 140/ll.

        If you choose to file a Request for Review with ttre PAC, you must do so within 60 calendar
days of the date of this denial. 5 ILCS M019.5(a). Please note that you mrxt include a copy of yout
original FOIA request and this denial lettrer when fillng a Request foi Review with the pAi.


                                               Sincereln




                                               City of Markham

ENCLOSTIRE
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 86 of 95 PageID #:152




                        EXHIBIT Q
   Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 87 of 95 PageID #:153

                       CrrY OF ManKHAM
                                       l6SlSKxozmPARKwAY
                                               Etus R. Millr Parlavay)
                                 (Ilonorablc Mayor
                                     MaaruaU,        rr.r.nYors   f[{}$
 ROGERA-AGPAWA,Mryor                   JEI\NITERCOLES,    A0d4k           BELINDA RICIIARDSON, @y beosuer




                                            January 16,2019

Via Electronic Mail

Ralpheal Valentine
4136 Lakeview Drive
Country Club Hills,IL 60478
rewne@yahoo-com

                      R:e:   FOM Request

Dear Requester:

       Your correspondence dated January 9, 2019, sent pursuant to the Illinois Freedom of
          Ac! 5 ILCS 140/1 et seq., was received by the City of Markham on January 9,2019.
Information

       In same, you requested the following public records:

       "Please provide any and all dates that the property at 16625 Hillcres! Markfiam, IL was
       boarded up and boards removed along with the name and nuinber for the board up company,
       and the name of who authorized the board up and removal along with who ordered the board
       up and removal for the period of January | 2010 thru January 9 2019."


       Your request is denied. FOIA pertains to requests for records, FOIA does not compel a
govemment agency to provide answers to questions posed by the inquirer. Chicago Tribune Co. v.
Departrnent af Financial and Professional Regulation,2Al4IL App (\130427 !f 34. Your request
does not identifu arecord being sought, it asks for ansrvers to your qeustions and is properly denied.

       You have a right to have the denial of your request reviewed by the Public Access Counselor
(PAC) at the Office of the Illinois Attorney General. 5 ILCS 140/9.5(a). You can file your Request
for Review with the PAC by writing to:

       Public Access Counselor
       Office of the Attomey General
       500 South 2nd Steet Springfield,Illinois 627A6
       Fax:217-782-1396
       E-mail : publicaccess@atg.state.il.us
  Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 88 of 95 PageID #:154




       You also have the right to seek judicial review of a denial by filing a lawnrit in the State circuit
court.5 ILCS 140/11.

       If you choose to file   a Requestfor Review with the PAC, you must do so within 60 calendar
days of the date of this demial. 5 ILCS 140/9.5(a). Please note that you must include a copy of your
original FOIA request and this denial letter when filing a Request foi Review with the PAC.




                                                              Officer
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 89 of 95 PageID #:155




                            EXHIBIT   R
1,r30t2019         Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 90 of 95 PageID #:156


             LaTricr lrferriweat{ler <lmerriweather@cityofmarkham.net>                                   Jari 22 at 5:45 PM

             io diva
             Good Evening Mr. Valentine:

             I resent thc response to the FOIA request below.

             Respectfully,

             L,atrice M. Picketr


             From: diva [mailto:revme@yahoo.cam]
             Sent Sunday, January 20, 2019 7:58 Pfirt
             To: LaTrice M erriweather < lrnerriweather@cityofmarkham. net            >
             SubJect Re: FOIA Request

             Hello LaTrice Merriweather,                            1/ZO/19
             I subrnitted a FOIA request.lonuary 4, 2019 for any and all fees and fines associated with the
             property located at 16625 l'lillcrest Drive Markham ll 6O428. Also provide the breakdown of all
             fees and fines needing to tre paid in order to obtain an occupancy inspection and restore water
             services at the same address. I was informed by Andrea Dryer that the request was denied
             except for the $1200 water bill I hrve not received a response, Please send me the response.


             Ralpheal Valentine



             From: LaTrice Merriweather <!,f:S1l1r*g4gigr"Q-g1ty_Slm4lkhfln   1el >
             To: " r ey n re g?yehaaEsn:' < rrjrrr€j@ y sfl.ag,.f,gt} >
             $ent: Wednesday, January 16, 2019 4:50 PM
             Suhject FOIA Request

             Cood Aftemoon Ms. Valentine:

             I have attached a response to the IrOIA Response you submitted.

             Respectfuliy,

             Latrice MerriweathenPickett, MBA & MI{RM
             Cih,'of Markham
             Director of Human Resources
             16313 Kedeie Pkway
             ll'larkham,lL     60428
             Fhoue: ?0SJ11.4905 sxt 332
             Irax: 70S.210.9{04




https :l/meil.yahoo. com/neollaunch?.src=ym&raason=myc#48993?5726
Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 91 of 95 PageID #:157




                            EXHIBIT   S
       Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 92 of 95 PageID #:158



                               CITY OF MARKHAM POLICE DEPARTMET{T
                                                      16313 Kedzie Parkway, Martham, lllin*is 6ff4?S
                                                            Phone: 708-331-21 71 Fax: 708-331 -2176
                                                                            www. C ityofMarkha m, net



January 30, 2019

Via   EMonic    Mail

Andrea Billups Dryer
4136 Lakeview Dr.
Country Club Hills, lL 6M78
D diiwa a 2 0O2@ya hoo. co m

Re: FOIA Request
Dear Requester:

       Your correspondence dated January 22,2A19 sent pursuant to the lltinois Freedorn of lnformation
Ast, 5 ILCS 140/1 et seg., was received by the City of Markham on January 23, 2019. ln same, yau
requested the following public recrrrds:

               "Please provide any and all 911 calls wtrich caused officers to be dispatched
               to 16625 Hillcrest Drive, Markham, lL 60428 on Sept. 6, 2018 along with all
               officer dash cams and body cams from all officers on cali at the location of
               15625 Hillcrest Drive, Markham lllinois S0428 between 3pm and 7pm on
               $eptember, 6, 2018."

        Under the Freedom of lnformation Act, a public body may extend the time to respond to a FOIA
request by up to 5 business days for a limited number of reasons. 5 ILC$ 140/3{e). We are extending the
time to respond to your request by 5 business days for the following reason(s):

       tr      We store the requested records in whole or in part at another location(s).

       E       Responding to the request requires that we collect      a substantial number of specified
               records.

       D       The request is couched in categorical terms and requlres that we conduct an extensive
               search for the records responsive to it.

       A       ln order to determine whether the requested recsrds are exempt under Section 7 of FOIA
               or must be redacted in paft before they are disclosed, $re must have the documents
               reviewed by legal counsel.

       A       We cannot comply with the request for records within the 5 business day time limit without
               unduly burdening or interfering with our openations.

       f}      Before we can determine whether to provide the documenE in response tCI your FOIA
               request, we must consult with [insert name of other public badyl wtrich has a substantial
               interest in the determination of how to respond to this request because [insert reason that
               other public body is involvedl.
                                                                                               FOIA 190122CrC3
       Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 93 of 95 PageID #:159


        tr       Before we can determine whether to provide the docurnents in response tc your FOIA
                 request, we must mnsult with [klentrfy two or nnore components of the public bodyJ tc
                 determine how to respond to this request because [insert reason that various somponent$
                 of the public body must consuh on this request].

       We will respond to your request on or before ten business days from the date your request was
received.




Eric S. Blohm - FOIA Officer
eblohB@citvpf rnA rlhs r:r':t.net
708-331-4905 ex 299




                                                                                            FOIA 1$0122003
rl   Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 94 of 95 PageID #:160




                                  EXHIBIT T
         Case: 1:19-cv-00040 Document #: 11 Filed: 02/06/19 Page 95 of 95 PageID #:161
                           AFF!DAVIT OF RALPH EAL VALENTIN E



l, Ralpheal Valentine., a citizen of the United States and the State of lllinois over the age of 21. years,
and being first duly sworn on oath, deposes and says that the facts stated therein are true and
correct to the best of my knowledge and believes Under penalties as provided by law pursuant to
section 1-109 of the code of civil procedure, the undersigned certifies that the statements set forth in
this instrument are true and correct, except as to matters therein stated to be on information and
belief and as to such matters the undersigned certifies as aforesaid that he verily believes the same
to be true735 ILCS slt-t0g, them to be true and admissible as evidence in court of law, and stated
herein:

          t.   I Ralpheal Valentine observed  the City of Markham official write a ticket on my vehicle for
               no license plate being properly displayed, while my car was parked in the driveway at
               L6625 Hillcrest Markham ll 60428. I Placed the plate on the rear of the car as the officer
               requested the city employee issued the ticket anyway and gave another citation for the
               garbage can being on the front curb on garbage day. These tickets were addressed in
               house.
          2.                              the door at 1.6625 Hillcrest Dr Markham ll 60428 from the City
               I received 2 tickets stuck in
               of Markham, one was for theft of services and the other was for No water service.
          3.   A City worker told me the people in the office said someone tampered with the water
          4.   I am   not aware of anyone stealing or tampering with water at the house.

Further affiant saith not.


                                                                       z{   slfi
                                                                            Datd
  Affiant

fro/r,    '        [Z/*d,* .                    Subscribed to and sworn before me on   tnis ffl-day   of

W                                   2or..




               lic State of Illinois




                                    aouxtNtl,[
                                   tlotrry PsDSc- 8rrl
                                    $lr$   o,   loahm
                          $   Corrrrdrdm   €rylm Llry 28.2920
